Exhibit 10.57

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 1, 2009

among

MICHAEL FOODS, INC.,

as the Borrower,

M-FOODS HOLDINGS, INC.,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

The Other Lenders Party Hereto,

BANC OF AMERICA SECURITIES LLC

as Lead Arranger and Book Manager,

COOPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK B.A.,

“RABOBANK INTERNATIONAL”, NEW YORK BRANCH,

as Syndication Agent,

and

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY

and

NORTHWEST FARM CREDIT SERVICES, PCA,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page    ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS    1.01   
Defined Terms    1 1.02    Other Interpretive Provisions    39 1.03   
Accounting Terms    39 1.04    Rounding    40 1.05    References to Agreements
and Laws    40 1.06    Times of Day    40 1.07    Timing of Payment or
Performance    40 1.08    Currency Equivalents Generally    40 1.09    Letter of
Credit Amounts    41 1.10    Amendment and Restatement of Existing Credit
Agreement    41    ARTICLE II       THE COMMITMENTS AND CREDIT EXTENSIONS   
2.01    The Loans    41 2.02    Borrowings, Conversions and Continuations of
Loans    42 2.03    Letters of Credit    44 2.04    Swing Line Loans    53 2.05
   Prepayments    56 2.06    Termination or Reduction of Commitments    60 2.07
   Repayment of Loans    61 2.08    Interest    63 2.09    Fees    63 2.10   
Computation of Interest and Fees    64 2.11    Evidence of Indebtedness    64
2.12    Payments Generally; Administrative Agent’s Clawback    65 2.13   
Sharing of Payments    67 2.14    Increase in Term B Commitments    68   
ARTICLE III       TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY    3.01   
Taxes    69 3.02    Illegality    71 3.03    Inability to Determine Rates    72
3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans    72 3.05    Funding Losses    73 3.06    Matters
Applicable to All Requests for Compensation    74 3.07    Replacement of Lenders
under Certain Circumstances    75



--------------------------------------------------------------------------------

3.08    Survival    76    ARTICLE IV       CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS    4.01    Conditions of Initial Credit Extension    76 4.02   
Conditions to All Credit Extensions    79    ARTICLE V       REPRESENTATIONS AND
WARRANTIES    5.01    Existence, Qualification and Power; Compliance with Laws
   79 5.02    Authorization; No Contravention    80 5.03    Governmental
Authorization; Other Consents    80 5.04    Binding Effect    80 5.05   
Financial Statements; No Material Adverse Effect    81 5.06    Litigation    81
5.07    No Default    82 5.08    Ownership of Property; Liens    82 5.09   
Environmental Compliance    82 5.10    Insurance    83 5.11    Taxes    83 5.12
   ERISA Compliance    83 5.13    Subsidiaries; Equity Interests    84 5.14   
Margin Regulations; Investment Company Act    84 5.15    Disclosure    85 5.16
   Compliance with Laws    85 5.17    Intellectual Property; Licenses, Etc.   
85 5.18    Solvency    85 5.19    Casualty, Etc.    85 5.20    Labor Matters   
86 5.21    Perfection, Etc.    86 5.22    Tax Shelter Regulations    86   
ARTICLE VI       AFFIRMATIVE COVENANTS    6.01    Financial Statements    86
6.02    Certificates; Other Information    87 6.03    Notices    90 6.04   
Payment of Obligations    90 6.05    Preservation of Existence, Etc.    90 6.06
   Maintenance of Properties    91 6.07    Maintenance of Insurance    91 6.08
   Compliance with Laws    91 6.09    Books and Records    91 6.10    Inspection
Rights    91

 

ii



--------------------------------------------------------------------------------

6.11    Use of Proceeds    92 6.12    Covenant to Guarantee Obligations and Give
Security    92 6.13    Compliance with Environmental Laws    94 6.14    Further
Assurances    94    ARTICLE VII       NEGATIVE COVENANTS    7.01    Liens    95
7.02    Investments    98 7.03    Indebtedness    100 7.04    Fundamental
Changes    104 7.05    Dispositions    104 7.06    Restricted Payments    105
7.07    Change in Nature of Business    107 7.08    Transactions with Affiliates
   108 7.09    Burdensome Agreements    108 7.10    Use of Proceeds    108 7.11
   Financial Covenants    108 7.12    Amendments of Organization Documents   
109 7.13    Accounting Changes    109 7.14    Prepayments, Etc. of Indebtedness
   109 7.15    Equity Interests of the Borrower and Subsidiaries    110 7.16   
Holding Company    110 7.17    Designated Senior Debt    110    ARTICLE VIII   
   EVENTS OF DEFAULT AND REMEDIES    8.01    Events of Default    110 8.02   
Remedies Upon Event of Default    113 8.03    Application of Funds    113   
ARTICLE IX       ADMINISTRATIVE AGENT AND OTHER AGENTS    9.01    Appointment
and Authorization of Agents    115 9.02    Delegation of Duties    115 9.03   
Liability of Agents    116 9.04    Reliance by Agents    116 9.05    Notice of
Default    117 9.06    Credit Decision; Disclosure of Information by Agents   
117 9.07    Indemnification of Agents    117 9.08    Agents in their Individual
Capacities    118 9.09    Successor Agents    118 9.10    Administrative Agent
May File Proofs of Claim    119 9.11    Collateral and Guaranty Matters    120

 

iii



--------------------------------------------------------------------------------

9.12    Secured Cash Management Agreements and Secured Hedge Agreements    121
9.13    Other Agents; Arranger and Managers    121 9.14    Appointment of
Supplemental Administrative Agents    121    ARTICLE X       MISCELLANEOUS   
10.01    Amendments, Etc.    122 10.02    Notices; Effectiveness; Electronic
Communications    124 10.03    No Waiver; Cumulative Remedies; Enforcement   
126 10.04    Attorney Costs, Expenses and Taxes    127 10.05    Indemnification
by the Borrower    127 10.06    Payments Set Aside    128 10.07    Successors
and Assigns    128 10.08    Confidentiality    133 10.09    Setoff    133 10.10
   Interest Rate Limitation    134 10.11    Counterparts    134 10.12   
Integration; Effectiveness    134 10.13    Survival of Representations and
Warranties    135 10.14    Severability    135 10.15    Tax Forms    135 10.16
   Governing Law; Jurisdiction; Etc.    137 10.17    WAIVER OF RIGHT TO TRIAL BY
JURY    138 10.18    Binding Effect    138 10.19    No Advisory or Fiduciary
Responsibility    139 10.20    Electronic Execution of Assignments and Certain
Other Documents    139 10.21    USA PATRIOT ACT    139 SIGNATURES    S-1

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

  I    Guarantors   1.01    Real Properties   2.01    Commitments and Pro Rata
Shares   5.05    Supplement to Interim Financial Statements   5.08(b)    Owned
Real Property   5.08(c)    Leased Real Property   5.08(d)    Other Locations of
Tangible Personal Property   5.09    Environmental Matters   5.13   
Subsidiaries and Other Equity Investments   5.17    Intellectual Property
Matters   5.20    Labor Matters   7.01    Existing Liens   7.02    Existing
Investments   7.03    Existing Indebtedness   10.02    Administrative Agent’s
Office, Certain Addresses for Notices

EXHIBITS

 

     Form of   A    Committed Loan Notice   B    Swing Line Loan Notice   C-1   
Term A Note   C-2    Term B Note   C-3    Revolving Credit Note   D   
Compliance Certificate   E    Assignment and Assumption   F-1    Parent Guaranty
  F-2    Subsidiary Guaranty   F-3    Affirmation and Consent   F-4    Borrower
Affirmation   G    Amended and Restated Security Agreement   H-1    Form of
Mortgage   H-2    Form of Mortgage Amendment   I    Intellectual Property
Security Agreement   J-1    Opinion Matters – Counsel to Loan Parties   J-2   
Opinion Matters – Local Counsel to Loan Parties   J-3    Opinion Matters – Local
Counsel to Loan Parties (Mortgages)

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
May 1, 2009, among MICHAEL FOODS, INC., a Delaware corporation (the “Borrower”),
M-FOODS HOLDINGS, INC., a Delaware corporation (“Holdings”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), COOPERATIEVE CENTRALE RAIFFEISEN – BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH, as Syndication Agent, BANK OF TOKYO-MITSUBISHI
UFJ TRUST COMPANY and NORTHWEST FARM CREDIT SERVICES, PCA, as Co-Documentation
Agents, and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

PRELIMINARY STATEMENTS

The Borrower has requested that, immediately upon the satisfaction in full of
the conditions precedent set forth in Article IV below, the Lenders (a) lend to
the Borrower $200,000,000 in the form of a term loan A and $250,000,000 in the
form of a term loan B. and (b) make available to the Borrower a $75,000,000
revolving credit facility for the making of revolving loans and the issuance of
letters of credit for the account of the Borrower, from time to time, the
proceeds of which term loans and revolving loans shall be used (i) to refinance
and redenominate, contemporaneously with the making of the term loan advances
hereunder, all indebtedness outstanding under that certain Credit Agreement,
dated as of November 20, 2003, made by and among Holdings, the Borrower, the
Administrative Agent, each lender from time to time party thereto and certain
others, as such Credit Agreement has been amended pursuant to Amendment No. 1 to
Credit Agreement dated as of September 17, 2004, Amendment No. 2 to Credit
Agreement dated as of May 18, 2005, and Amendment No. 3 to Credit Agreement
dated as of November 22, 2005 (as so amended, the “Existing Credit Agreement”),
(ii) to pay fees and expenses incurred in connection with the implementation of
the credit facilities pursuant hereto (such payment of fees and expenses,
together with the refinancing and redenomination of the credit facilities under
the Existing Credit Agreement, hereinafter the “Transaction”), (iii) to provide
ongoing working capital for the Borrower and its Subsidiaries, and (iv) for
other general corporate purposes of the Borrower and its Subsidiaries.

The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement to provide a term A loan facility, a term B loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
so amend and restate, and to so lend, and the L/C Issuers (as defined below)
have indicated their willingness to issue letters of credit, in each case, on
the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affirmation and Consent” means an Affirmation of Guaranties and Security
Agreement and Consent to Amendment of a “Guarantor” under, and as defined in,
the Existing Credit Agreement, substantially in the form of Exhibit F-3.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the Term A
Facility or the Term B Facility, the aggregate amount of the Term A Loans or the
Term B Loans, as the case may be, outstanding at such time and (b) in respect of
the Revolving Credit Facility, the sum of (i) the unused portion of the
Revolving Credit Facility at such time and (ii) the Total Revolving Credit
Outstandings at such time.

“Agreement” means this Credit Agreement.

“Annualized Junior Debt Expense” means an amount equal to $27,020,948 (such
amount being, as of the Closing Date, the annual interest expense associated
with the Senior Subordinated Notes and the Holdco Notes, equal to the sum of
(a) $12,000,000 (the annual interest expense associated with the Senior
Subordinated Notes ($150,000,000 principal amount multiplied by the 8.00%
coupon)) plus (b) $15,020,948 (the annual interest expense associated with the
Holdco Notes ($154,061,000 principal amount multiplied by the 9.75% coupon));
provided, that if the Senior Subordinated Notes and/or the Holdco Notes are
prepaid or refinanced, in whole or in part, prior to March 31, 2010, then such
annualized interest expense

 

2



--------------------------------------------------------------------------------

amount, after the date of such prepayment or refinancing, shall be adjusted to
reflect any change in the annualized cash interest expenses of the Loan Parties
as a result of such prepayment or refinancing.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term A Loans, 4.00% per annum for Eurodollar Rate Loans, and
3.00% per annum for Base Rate Loans;

(b) with respect to Term B Loans, 4.50% per annum for Eurodollar Rate Loans, and
3.50% per annum for Base Rate Loans; and

(c) with respect to the Revolving Credit Facility, (i) from the Closing Date
until the first Business Day that (x) immediately follows the date on which a
Compliance Certificate is delivered pursuant to Section 6.02(b) and (y) occurs
at least six (6) month after the Closing Date, 4.00% per annum for Eurodollar
Rate Loans, and 3.00% per annum for Base Rate Loans, and (ii) thereafter, the
applicable percentage per annum set forth below, as determined by reference to
the Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):

Applicable Rate

 

Pricing Level

   Leverage Ratio    Eurodollar Rate and Letters
of Credit     Base Rate  

1

   < 2.25:1    3.75 %    2.75 % 

2

   > 2.25:1 but < 3.25:1    4.00 %    3.00 % 

3

   > 3.25:1    4.25 %    3.25 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that “Pricing Level 3” shall apply as of the
first Business Day at any time after (x) the date on which a Compliance
Certificate was required to have been delivered but was not delivered or (y) an
Event of Default shall have occurred and be continuing.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term A Loan, a Term B
Loan or a Revolving Credit Loan, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) each L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (c) with respect to the Swing Line Facility, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

 

3



--------------------------------------------------------------------------------

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents”.

“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arranger” means BAS, in its capacity as exclusive lead arranger and exclusive
book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal years ended January 3, 2009 and
December 31, 2007, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Bank of America” means Bank of America, N.A. and its successors.

“BAS” means Banc of America Securities LLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus  1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Affirmation” means the Borrower’s Affirmation of Security Agreement,
dated as of the date hereof, and made by and between the Borrower and the
Administrative Agent, substantially in the form of Exhibit F-4.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Parties” means the collective reference to the Borrower and its
Subsidiaries, and “Borrower Party” means any one of them.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term A
Borrowing or a Term B Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower Parties on a consolidated basis
for such period, as determined in accordance with GAAP; provided, however, that
Capital Expenditures shall not include any such expenditures which constitute
(a) a Permitted Acquisition, (b) capital expenditures relating to the
construction or acquisition of any property which has been transferred to a
Person that is not a Borrower Party pursuant to a sale-leaseback transaction
permitted under Section 7.05(f) or (c) to the extent permitted by this
Agreement, a reinvestment of the Net Cash Proceeds of any Disposition in
accordance with Section 2.05(b)(ii) (other than any Dispositions under
Sections 7.05(b) and (h)), Casualty Events or Equity Issuance by any
Consolidated Party.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at Bank of America (or another commercial bank selected in compliance with
Section 6.19) in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner satisfactory to the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three hundred and sixty (360) days from the date of
acquisition thereof; provided, that the full faith and credit of the United
States is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated at least P-1 (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, and (iii) has combined capital and surplus of at least $500,000,000 (any
such bank being an “Approved Domestic Bank”), in each case with maturities of
not more than three hundred and sixty (360) days from the date of acquisition
thereof;

(c) commercial paper and variable or fixed rate notes issued by an Approved
Domestic Bank (or by the parent company thereof) or any variable rate note
issued by, or guaranteed by a domestic corporation rated A-1 (or the equivalent
thereof) or better by S&P or P-1 (or the equivalent thereof) or better by
Moody’s, in each case with maturities of not more than three hundred and sixty
(360) days from the date of acquisition thereof; and

(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations; and

(e) Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions having capital of at least $500,000,000, and the
portfolios of which are limited such that 95% of such investments are of the
character, quality and maturity described in clauses (a), (b), (c) and (d) of
this definition; and

(f) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of

 

6



--------------------------------------------------------------------------------

business provided such country is a member of the Organization for Economic
Cooperation and Development, and whose short-term commercial paper rating from
S&P is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or
the equivalent thereof (any such bank being an “Approved Foreign Bank”) and
maturing within twelve (12) months of the date of acquisition and
(ii) equivalents of demand deposit accounts which are maintained with an
Approved Foreign Bank.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements to any Loan
Party.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) is,
as of the Closing Date, a Lender or an Affiliate of a Lender and a party to a
Cash Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earlier to occur of (a) the Equity Investors shall
cease to have the power, directly or indirectly, to vote or direct the voting of
securities having a majority of the ordinary voting power for the election of
directors of the Borrower; provided, that the occurrence of the foregoing event
shall not be deemed a Change of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatever, (A) the Equity Investors otherwise have the right, directly of
indirectly, to designate (and do so designate) a majority of the board of
directors of the Borrower or (B) the Equity Investors own, directly of
indirectly, of record and beneficially an amount of common stock of the Borrower
equal to an amount that is more than fifty percent (50%) of the amount of common
stock of the Borrower owned, directly of indirectly, by the Equity Investors of
record and beneficially as of the Closing Date and such ownership by the Equity
Investors represents the largest single block of voting securities of the
Borrower held by any Person or related group for purposes of Section 13(d) of
the Securities and Exchange Act of 1934, as amended, or

(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) no “person” or “group” (as such terms are used in sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, but excluding any
employee benefit plan of such person and its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan),

 

7



--------------------------------------------------------------------------------

excluding the Equity Investors, shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more
than the greater of (x) thirty-five percent (35%) of the shares outstanding or
(y) the percentage of the then outstanding voting stock of Borrower owned,
directly of indirectly, beneficially by the Equity Investors, (B) during any
period of twelve (12) consecutive months, the board of directors of Borrower
shall consist of a majority of the Continuing Directors or (C) the Equity
Investors have the power, directly or indirectly, to vote or direct the voting
of at least thirty percent (30%) of the voting of securities having a majority
of the ordinary voting power for the election of directors of Holdings (or,
after a Qualifying IPO, the election of directors of the Borrower); or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the Senior Subordinated Notes, Holdco Notes, Permitted Holdco Debt or
Permitted Subordinated Indebtedness with an aggregate outstanding principal
amount in excess of the Threshold Amount; or

(c) at any time prior to a Qualifying IPO of Holdings, the Borrower shall cease
to be a wholly owned Subsidiary of Holdings.

“Closing Date” means the first date all the conditions precedent in Article IV
are satisfied or waived in accordance with Article IV.

“Co-Documentation Agents” means Bank of Tokyo-Mitsubishi UFJ Trust Company and
Northwest Farm Credit Services, PCA, as Co-Documentation Agents under the Loan
Documents.

“Code” means the U.S. Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Affirmation and Consent, the Borrower Affirmation, the Intellectual Property
Security Agreement, the Mortgages, each of the mortgages, collateral
assignments, Security Agreement Supplements, IP Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent and the Lenders pursuant to Section 6.12, and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means a Term A Commitment, a Term B Commitment or a Revolving
Credit Commitment, as the context may require.

“Commitments Increase Effective Date” has the meaning specified in
Section 2.14(b).

 

8



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are payable in cash with respect to
such period.

“Consolidated Current Assets” means, with respect to any Person and its
Subsidiaries on a consolidated basis, all assets that, in accordance with GAAP,
would be classified as current assets on the consolidated balance sheet of such
Person, after deducting appropriate and adequate reserves therefrom in each case
in which a reserve is proper in accordance with GAAP, but excluding cash, Cash
Equivalents and Swap Contracts to the extent that the mark-to-market Swap
Termination Value would be reflected as an asset on the consolidated balance
sheet of such Person.

“Consolidated Current Liabilities” means, with respect to any Person and its
Subsidiaries on a consolidated basis, all liabilities in accordance with GAAP
that would be classified as current liabilities on the consolidated balance
sheet of such Person, but excluding the current portion of Indebtedness
(including the Swap Termination Value of any Swap Contracts) to the extent
reflected as a liability on the consolidated balance sheet of such Person.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Subsidiaries on a consolidated
basis, the sum of (a) Consolidated Net Income, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for,
without duplication,

 

  (i) total interest expense,

 

  (ii) income, franchise and similar taxes and any tax distributions permitted
to be made pursuant to Sections 7.06(e)(i) and (iii),

 

  (iii) depreciation and amortization expense,

 

  (iv) letter of credit fees,

 

  (v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of
Holdings, the Borrower or any of their respective Subsidiaries pursuant to a
written plan or agreement or the treatment of such options under variable plan
accounting,

 

  (vi) all extraordinary charges,

 

9



--------------------------------------------------------------------------------

  (vii) non-cash amortization of financing costs of such Person and its
Subsidiaries,

 

  (viii) cash expenses incurred in connection with the Transaction or, to the
extent permitted hereunder, any Investment permitted under Section 7.02, Equity
Issuance or Debt Issuance (in each case, whether or not consummated),

 

  (ix) any losses (or minus any gains) realized upon the disposition of property
outside of the ordinary course of business,

 

  (x) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition,

 

  (xi) to the extent covered by insurance, expenses with respect to liability or
casualty events, business interruption or product recalls,

 

  (xii) management fees permitted under Section 7.08(d),

 

  (xiii) any non-cash purchase accounting adjustment and any step-ups with
respect to re-valuing assets and liabilities in connection with the Transaction
or any Investment permitted under Section 7.02,

 

  (xiv) non-cash losses from Joint Ventures and non-cash minority interest
reductions,

 

  (xv) fees and expenses in connection with the exchange of the Senior
Subordinated Notes for registered notes with identical terms as contemplated by
the Senior Subordinated Notes Indenture or exchanges or refinancings permitted
by Section 7.14,

 

  (xvi) non-cash, non-recurring charges,

 

  (xvii) other non-recurring charges in an aggregate amount not to exceed
$6,000,000 during any four (4) consecutive fiscal quarter period,

 

  (xviii) expenses representing the implied principal component under Synthetic
Lease Obligations,

 

  (xix) expenses in connection with payments made by any such Person or its
Subsidiaries with respect to industrial revenue bond financings and Guarantees
in respect thereof,

 

  (xx) losses from discontinued operations not to exceed $2,000,000 during any
period of four (4) consecutive fiscal quarters, and

 

10



--------------------------------------------------------------------------------

  (xxi) other expenses of such Person and its Subsidiaries reducing Consolidated
Net Income which do not represent a cash item in such period or any future
period, minus

 

  (c) an amount which, in the determination of Consolidated Net Income, has been
included for

 

  (i) all extraordinary gains and non-cash income during such period, and

 

  (ii) any gains realized upon the disposition of property outside of the
ordinary course of business, plus/minus

 

  (d) unrealized losses/gains in respect of Swap Contracts, all as determined in
accordance with GAAP;

provided, however, that, notwithstanding any other provision to the contrary
contained in this Agreement, for purposes of any calculation made under the
financial covenants set forth in Section 7.11 (including for purposes of the
definition of “Pro Forma Basis”, but excluding for purposes of the definition of
“Applicable Rate”), no more than 15% of total Consolidated EBITDA for the
applicable period shall be attributable to Foreign Subsidiaries and/or
Investments in Joint Ventures. Notwithstanding anything to the contrary,
Consolidated EBITDA shall be deemed to be $51,579,000 for the fiscal quarter
ended September 27, 2008 and $54,190,000 for the fiscal quarter ended January 3,
2009.

“Consolidated Funded Indebtedness” means, with respect to any Person and its
Subsidiaries on a consolidated basis, without duplication,

(a) all obligations of such Person for borrowed money,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business),

(d) all obligations of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than accrued
expenses and trade debt incurred in the ordinary course of business) which would
appear as liabilities on a balance sheet of such Person and to the extent
constituting contingent obligations,

(e) all Consolidated Funded Indebtedness of others secured by (or for which the
holder of such Consolidated Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed,

 

11



--------------------------------------------------------------------------------

(f) all Guarantees of such Person with respect to Consolidated Funded
Indebtedness of another Person,

(g) the implied principal component of all obligations of such Person under
Capitalized Leases,

(h) the maximum amount of all standby letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed),

(i) unless the holder thereof is a Loan Party or, if the issuer thereof is a
Subsidiary of Holdings which is not a Loan Party, any other Subsidiary of
Holdings, all Disqualified Equity Interests issued by such Person,

(j) the principal portion of all obligations of such Person under Synthetic
Lease Obligations, and

(k) the Consolidated Funded Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer to
the extent such Consolidated Funded Indebtedness is recourse to such Person.

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include (x) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of the applicable Person, (y) any deferred compensation arrangements or
(z) any non-compete or consulting obligations incurred in connection with
Permitted Acquisitions and (ii) the amount of Consolidated Funded Indebtedness
for which recourse is limited either to a specified amount or to an identified
asset of such Person shall be deemed to be equal to such specified amount (or,
if less, the fair market value of such identified asset).

“Consolidated Interest Charges” means, as of any date for the applicable period
ending on such date with respect to any Person and its Subsidiaries on a
consolidated basis, interest expense (including the amortization of debt
discount and premium, the interest component under Capitalized Leases and the
implied interest component under Synthetic Lease Obligations, but excluding, to
the extent included in interest expense, (i) fees and expenses associated with
the consummation of the Transaction, (ii) annual agency fees paid to the
Administrative Agent, (iii) costs associated with obtaining Swap Contracts and
(iv) fees and expenses associated with any Investment permitted under
Section 7.02, Equity Issuance or Debt Issuance (whether or not consummated)), as
determined in accordance with GAAP, to the extent the same are payable in cash
with respect to such period.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Subsidiaries on a consolidated
basis, net income (excluding, without duplication, (i) extraordinary items and
(ii) any amounts attributable to Investments in any Joint Venture to the extent
that either (x) such amounts have not been distributed in cash to such Person
and its Subsidiaries during the applicable period, (y) such amounts were not
earned by such Joint Venture during the applicable period or (z) there exists in
respect of any future period any encumbrance or restriction on the ability of
such Joint Venture to pay dividends or make any other distributions in cash on
the Equity Interests of such Joint Venture held by such Person and its
Subsidiaries), as determined in accordance with GAAP.

 

12



--------------------------------------------------------------------------------

“Consolidated Parties” means the collective reference to Holdings and its
Subsidiaries, and “Consolidated Party” means any one of them.

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of all scheduled payments of principal on
Consolidated Funded Indebtedness during such period (including the implied
principal component of payments due on Capitalized Leases during such period and
Synthetic Lease Obligations, less the reduction for all voluntary prepayments or
mandatory prepayments required pursuant to Section 2.05, in each case as applied
pursuant to Section 2.05), as determined in accordance with GAAP.

“Continuing Directors” shall mean the directors of Holdings on the Closing Date,
and each other director, if, in each case, such other directors’ nomination for
election to the board of directors of Holdings (or, after a Qualifying IPO, the
board of directors of the Borrower) is recommended by a majority of the then
Continuing Directors or such other director receives the vote of the Equity
Investors in his or her election by the stockholders of Holdings (or, after a
Qualifying IPO, by the stockholders of the Borrower).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

13



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (c) 2.0% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided, however,
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligations or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety one (91) days
after the Maturity Date of the Term B Facility.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a “controlled foreign corporation” under Section 957 of
the Code.

“Egg Products Inspection Act” means the Egg Products Inspection Act, 21 U.S.C.
§ 1031, et seq., and its implementing regulations.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, each L/C Issuer and the Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing under
Section 8.01(a) or (f), the Borrower (each such approval not to be unreasonably
withheld or delayed); provided, that notwithstanding the foregoing, “Eligible
Assignee” shall not include Holdings or any of its Affiliates or Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Investors” means the Sponsor and the Management Shareholders and the
other members of Investors LLC as of the Closing Date.

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan

 

15



--------------------------------------------------------------------------------

amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (g) a determination that any Plan is in “at risk” status (within the
meaning of Code Section 303 of ERISA); or (h) the conditions for the imposition
of a lien under Section 303(d) of ERISA shall have been met with respect to any
Plan.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to any fiscal year period of the Borrower
Parties on a consolidated basis, an amount equal to (a) Consolidated EBITDA
minus (b) without duplication,

 

  (i) Capital Expenditures,

 

  (ii) Consolidated Interest Charges,

 

  (iii) Consolidated Cash Taxes, including cash payments for Federal, state and
other income tax liabilities incurred prior to the Closing Date,

 

  (iv) Consolidated Scheduled Funded Debt Payments,

 

  (v) Restricted Payments made by the Borrower Parties to the extent that such
Restricted Payments are (A) permitted to be made under Section 7.06(e), or
(B) permitted to be made under Section 7.06(f), solely to the extent made,
directly or indirectly, with the proceeds from events or circumstances that
would have been included in the calculation of Excess Cash Flow,

 

16



--------------------------------------------------------------------------------

  (vi) the aggregate amount of permanent principal payments or repurchases of
Indebtedness for borrowed money of the Borrower Parties (excluding the
Obligations and the Revolving Credit Commitments); provided, that (A) such
prepayments or repurchases are otherwise permitted hereunder, (B) if such
Indebtedness consists of a revolving line of credit, the commitments under such
line of credit are permanently reduced by the amount of such prepayment or
repurchase, and (C) such prepayments or repurchases are not made, directly or
indirectly, from proceeds, payments or any other amounts available from events
or circumstances that were not included in determining Consolidated Net Income
during such period,

 

  (vii) letter of credit fees,

 

  (viii) proceeds received by the Borrower Parties from insurance claims with
respect to casualty events, business interruption or product recalls which
reimburse prior business expenses,

 

  (ix) all extraordinary cash charges,

 

  (x) cash payments made in satisfaction of non-current liabilities,

 

  (xi) cash expenses incurred in connection with the Transaction or, to the
extent permitted hereunder, any Investment permitted under Section 7.02, Equity
Issuance or Debt Issuance (whether or not consummated),

 

  (xii) fees and expenses in connection with exchanges or refinancings permitted
by Section 7.14,

 

  (xiii) cash indemnity payments received pursuant to indemnification provisions
in any agreement in connection with a Permitted Acquisition,

 

  (xiv) non-recurring charges to the extent included in determining Consolidated
EBITDA,

 

  (xv) other non-recurring charges in an aggregate amount not to exceed
$6,000,000 during any four (4) consecutive fiscal quarter period,

 

  (xvi) expenses in connection with payments made by any Borrower Party with
respect to industrial revenue bond financings and Guarantees in respect thereof,

 

  (xvii) expenses incurred in connection with deferred compensation arrangements
in connection with the “Transaction” (as defined in the Existing Credit
Agreement),

 

17



--------------------------------------------------------------------------------

  (xviii) management fees permitted to be made under Section 7.08(d),

 

  (xix) expenses representing the implied principal component under Synthetic
Lease Obligations,

 

  (xx) cash payments with respect to preferred customer contracts in excess of
amortization with respect to preferred customer contracts,

 

  (xxi) cash from operations used to consummate a Permitted Acquisition,

 

  (xxii) to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, losses from discontinued operations for such period,

 

  (xxiii) to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, Net Cash Proceeds of Permitted Equity Issuances, plus/minus

(c) decreases/increases, as applicable, in Net Working Capital;

provided, however, that the calculation of Excess Cash Flow for the fiscal year
ending December 31, 2009 shall be based solely on the Consolidated EBITDA and
other items set forth above calculated for the third and fourth quarters of such
fiscal year.

“Excluded Consideration” means, with respect to any Permitted Acquisition,
consideration consisting of (a) any Equity Interests (other than Disqualified
Equity Interests) of Holdings issued to the seller of the Equity Interests,
property or assets acquired in such Permitted Acquisition, (b) to the extent not
required at such time to prepay the Loans pursuant to Section 2.05(b),
consideration consisting of the Net Cash Proceeds of (i) any Permitted Equity
Issuance consummated subsequent to the Closing Date, (ii) any Disposition by
Holdings or any of its Subsidiaries of the type described in Section 7.05(a),
(c), (f), (l) and (m), (iii) any Casualty Event that occurs subsequent to the
Closing Date, (iv) the incurrence or issuance of any Permitted Subordinated
Indebtedness permitted under Section 7.03 and (c) 25% of the amount of Excess
Cash Flow for any fiscal year (commencing with the fiscal year ended January 3,
2009).

“Existing Credit Agreement” has the meaning set forth in the Preliminary
Statements hereto.

“Existing Letters of Credit” means the Letters of Credit described on
Schedule 7.03 under the heading “Existing Letters of Credit”.

“Existing Mortgage” means any “Mortgage” under, and as defined in, the Existing
Credit Agreement.

“Facility” means the Term A Facility, the Term B Facility, the Revolving Credit
Facility, the Swing Line Sublimit or the Letter of Credit Sublimit, as the
context may require.

 

18



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of  1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Letter, dated March 29, 2009, among Holdings, the
Borrower and BAS, as amended.

“Food, Drug, and Cosmetic Act” means the Food, Drug, and Cosmetic Act, 21 U.S.C.
§ 301, et seq., and its implementing regulations.

“Food Industry Laws” means the Food Security Act, the Food, Drug, and Cosmetic
Act (21 U.S.C. § 321, et seq.), PACA, the Egg Products Inspection Act, the
Minnesota Food Law (Minnesota Statutes, Ch. 31), the MWPDA, and all other
applicable Federal, state and local laws governing the production, packaging and
distribution of food, and all applicable rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“Food Security Act” means the Food Security Act of 1985, and any successor
statute thereto, including all rules and regulations thereunder, all as the same
may be in effect from time to time.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person means Indebtedness of such Person that by its terms
matures more than one (1) year after the date of its creation or matures within
one (1) year from any date of determination but is renewable or extendible, at
the option of such Person, to a date more than one (1) year after such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one (1) year after such
date.

 

19



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, any (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, Holdings and the Subsidiaries of the Borrower
listed on Schedule I and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Parent Guaranty and the Subsidiary Guaranty.

 

20



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender, in
its capacity as a party to a Secured Hedge Agreement.

“Holdco Notes” means the 9.75% Senior Discount Notes, maturing in 2013, issued
by Holdings.

“Holdco Notes Indenture” means the Indenture, dated as of September 17, 2004,
between Holdings and Wells Fargo Bank, National Association, as amended,
supplemented or otherwise modified prior to the Closing Date, and as may be
further amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Holdings Consolidated Leverage Ratio” means, with respect to the Consolidated
Parties on a consolidated basis, as of the end of any fiscal quarter of the
Borrower for the four (4) fiscal quarter period ending on such date, the ratio
of (a) Consolidated Funded Indebtedness (net of cash and Cash Equivalents on
hand) of the Consolidated Parties on the last day of such period to
(b) Consolidated EBITDA of the Consolidated Parties for such period.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“ICC” has the meaning specified in Section 2.03(h).

“Impacted Lender” means any Lender (a) that is a Defaulting Lender, (b) as to
which the applicable L/C Issuer has actual knowledge that such Lender has
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities, or (c) is under the Control of an entity that has become
subject to a bankruptcy or other similar proceeding.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

 

21



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Information Memorandum” means the confidential information memorandum dated
April, 2009 used by the Arranger in connection with the syndication of the
Commitments.

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, substantially in the form of Exhibit I hereto
together with each other intellectual property security agreement supplements
executed and delivered pursuant to Section 6.12.

“Interest Coverage Ratio” means, with respect to the Borrower Parties on a
consolidated basis, as of the end of any fiscal quarter of the Borrower for the
four (4) fiscal quarter period ending on such date with respect to the Borrower
Parties on a consolidated basis, the ratio of (a) Consolidated EBITDA of the
Borrower Parties to (b) the sum of (i) the Consolidated Interest Charges of the
Borrower Parties plus (ii) the Restricted Payments made to Holdings pursuant to
Section 7.06(f) (such sum, the “Adjusted Consolidated Interest Charges”);
provided, that when calculating the Interest Coverage Ratio, the Adjusted
Consolidated Interest

 

22



--------------------------------------------------------------------------------

Charges shall be equal to, (i) for the period ending September 30, 2009, (A) the
sum of (x) the Consolidated Interest Charges of the Borrower Parties for the
fiscal quarter ending September 30, 2009 minus (y) the portion of Consolidated
Interest Charges for the fiscal quarter ending September 30, 2009 attributable
to the Senior Subordinated Notes, multiplied by (B) four, plus (C) the
Annualized Junior Debt Expense; (ii) for the period ending December 31, 2009,
(A) the sum of (x) the Consolidated Interest Charges of the Borrower Parties for
the two fiscal quarters ending December 31, 2009 minus (y) the portion of
Consolidated Interest Charges for the two fiscal quarters ending December 31,
2009 attributable to the Senior Subordinated Notes, multiplied by (B) two, plus
(C) the Annualized Junior Debt Expense; and (iii) for the period ending
March 31, 2010, (A) the sum of (x) the Consolidated Interest Charges of the
Borrower Parties for the three fiscal quarters ending March 31, 2010 minus
(y) the portion of Consolidated Interest Charges for the three fiscal quarters
ending March 31, 2010 attributable to the Senior Subordinated Notes, multiplied
by (B) one and one-third, plus (C) the Annualized Junior Debt Expense.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent available to all the Lenders, nine or twelve months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided,
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture

 

23



--------------------------------------------------------------------------------

interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (h) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person, (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person, or (d) the Disposition of any property for less than the fair
market value thereof (other than Dispositions under Sections 7.05(d), (e),
(h) and (j). For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investors LLC” means MF Investors, LLC, a Delaware limited liability company.

“IP Rights” has the meaning set forth in Section 5.17.

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any applicable
Subsidiary) or in favor of such L/C Issuer and relating to such Letter of
Credit.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, (b) any other Person
designated by the Borrower in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Credit Agreement and more than 50% but less than 100% of whose Equity Interests
are directly owned by the Borrower or any of its Subsidiaries, and (c) any
Person in whom the Borrower or any of its Subsidiaries beneficially owns any
Equity Interest that is not a Subsidiary.

“Junior Financing” has the meaning specified in Section 7.14.

“Junior Financing Documentation” means the Holdco Notes, the Holdco Notes
Indenture, the Senior Subordinated Notes, the Senior Subordinated Notes
Indenture or any documentation governing any other Junior Financing.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, including all Food Industry
Laws.

 

24



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America and each other Lender reasonably acceptable
to the Borrower and the Administrative Agent that agrees to issue Letters of
Credit pursuant hereto, in each case in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes each L/C Issuer and the Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

 

25



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Leverage Ratio” means, with respect to the Borrower Parties on a consolidated
basis, as of the end of any fiscal quarter of the Borrower for the four
(4) fiscal quarter period ending on such date, the ratio of (a) Consolidated
Funded Indebtedness (net of cash and Cash Equivalents on hand) of the Borrower
Parties on the last day of such period to (b) Consolidated EBITDA of the
Borrower Parties for such period.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan, a Term B Loan, a Revolving Credit Loan or a Swing
Line Loan.

“Loan Documents” means, collectively, (a) for purposes of this Agreement and the
Notes and any amendment, supplement or other modification hereof or thereof and
for all other purposes other than for purposes of the Guaranty and the
Collateral Documents, (i) this Agreement, (ii) the Notes, (iii) the Guaranty,
(iv) the Collateral Documents, (v) the Fee Letter and (vi) each Letter of Credit
Application and (b) for purposes of the Guaranty and the Collateral Documents,
(i) this Agreement, (ii) the Notes, (iii) the Guaranty, (iv) the Collateral
Documents, (v) each Letter of Credit Application, (vi) the Fee Letter,
(vii) each Secured Cash Management Agreement, and (viii) each Secured Hedge
Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Shareholders” means Gregg A. Ostrander and the other members of
management of the Borrower or its Subsidiaries who are investors in Investors
LLC on the Closing Date.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Borrower or the Loan Parties
(taken as a whole) to perform their respective obligations under any Loan
Document to which the Borrower or any of the Loan Parties is a party or (c) a
material adverse effect on the rights and remedies of the Lenders under any Loan
Document.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) November 1, 2012 and (ii) the date of termination in whole of the
Revolving Credit Commitments, the Letter of Credit Commitments, and the Swing
Line Commitments pursuant to Section 2.06(a) or 8.02; (b) with respect to the
Term A Facility, November 1, 2012; and (c) with respect to the Term B Facility,
the earlier of (i) May 1, 2014 and (ii) the date of termination in whole of the
Term Commitments pursuant to Section 2.06(a) or 8.02.

 

26



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Administrative Agent
on behalf of the Lenders substantially in the form of Exhibit H (with such
changes as may be customary to account for local law matters), together with
each other mortgage executed and delivered pursuant to Section 6.12.

“Mortgage Amendments” has the meaning specified in Section 6.14(b)(i).

“Mortgage Policies” has the meaning specified in Section 6.14(b)(ii).

“Mortgage Properties” has the meaning specified in Section 6.14(b)(ii).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“MWPDA” means the Minnesota Wholesale Produce Dealers Act (Minnesota Statutes,
Ch. 27).

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings or any of its
Subsidiaries or any Casualty Event, the excess, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
received by or paid to or for the account of Holdings or any of its
Subsidiaries) over (ii) the sum of (A) the principal amount of any Indebtedness
that is secured by the asset subject to such Disposition or Casualty Event and
that is repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by Holdings or such Subsidiary in connection with such Disposition or Casualty
Event, (C) income taxes reasonably estimated to be actually payable within
two (2) years of the date of the relevant Disposition or Casualty Event as a
result of any gain recognized in connection therewith, and (D) any reserve for
adjustment in respect of (x) the sale price of such asset or assets established
in accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Borrower or any of its Subsidiaries after such sale
or other disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against

 

27



--------------------------------------------------------------------------------

any indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the Borrower or any of its Subsidiaries in any such
Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve;

(b) with respect to the issuance of any Equity Interest by Holdings or any of
its Subsidiaries, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such sale over (ii) the investment banking fees,
underwriting discounts and commissions, and other out-of-pocket expenses and
other customary expenses, incurred by Holdings or such Subsidiary in connection
with such sale; and

(c) with respect to the incurrence or issuance of any Indebtedness by Holdings
or any of its Subsidiaries, the excess, if any, of (i) the sum of the cash
received in connection with such sale over (ii) the investment banking fees,
underwriting discounts and commissions, and other out-of-pocket expenses and
other customary expenses, incurred by Holdings or such Subsidiary in connection
with such sale.

“Net Working Capital” means, with respect to any Person and its Subsidiaries on
a consolidated basis, Consolidated Current Assets minus Consolidated Current
Liabilities.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term A Note, a Term B Note or a Revolving Credit Note, as the
context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.

 

28



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“PACA” means the Perishable Agricultural Commodities Act, 7 U.S.C. § 499a, et
seq. and its implementing regulations.

“Parent Guaranty” means the Parent Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit F-1.

“Participant” has the meaning specified in Section 10.07(d).

“PATRIOT Act” has the meaning specified in Section 10.21.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

29



--------------------------------------------------------------------------------

“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of Holdings (and, after a Qualifying
IPO, of the Borrower) to the extent (a) permitted hereunder and (b) the Net Cash
Proceeds of which are not required to be applied to the prepayment of the Loans
pursuant to Section 2.05(b).

“Permitted Holdco Debt” has the meaning specified in Section 7.03(c)(iii).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.03; (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended; (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Obligations on
terms as favorable in all material respects to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended; (d) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed or extended Indebtedness are, (i) in the case of a modification,
refinancing, refunding, renewal or extension of any Junior Financing, consistent
in all material respects with market terms and conditions at the time of any
such modification, refinancing, refunding, renewal or extension, and in any
event are no more restrictive than the terms and conditions of high yield debt
obtained by other similarly situated issuers at the time, and (ii) with respect
to any modification, refinancing, refunding, renewal or extension of
Indebtedness other than Junior Financing, not materially less favorable to the
Loan Parties or the Lenders than the terms and conditions of the Indebtedness
being modified, refinanced, refunded, renewed or extended; (e) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended; and (f) at the time thereof, no Default shall
have occurred and be continuing.

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower that (a) is expressly subordinated to the prior payment in full in cash
of the Obligations on terms and conditions no less favorable to the Lenders than
the terms and conditions of the Senior Subordinated Notes, (b) will not mature
prior to the date that is ninety-one (91) days after the Maturity Date of the
Term B Facility, (c) has no scheduled amortization or payments of principal
prior to the Maturity Date of the Term B Facility, and (d) has covenant, default
and remedy provisions no more restrictive, or mandatory prepayment, repurchase
or redemption provisions no more onerous or expansive in scope, than those
contained in the Senior Subordinated Notes Indenture, taken as a whole; provided
any such Indebtedness shall constitute Permitted Subordinated Indebtedness only
if (i) both before and after giving effect to the

 

30



--------------------------------------------------------------------------------

issuance or incurrence thereof, no Default or Event of Default shall have
occurred and be continuing, and (ii) if the amount of such Indebtedness issued
or incurred in any fiscal quarter exceeds $5,000,000, the Chief Financial
Officer of the Borrower shall have delivered an officer’s certificate
demonstrating Pro Forma Compliance with the covenants set forth in Section 7.11
in form and substance reasonably satisfactory to the Administrative Agent, it
being understood that any capitalized or paid-in-kind interest or accreted
principal on such Indebtedness shall not constitute an issuance or incurrence of
Indebtedness for purposes of this proviso.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Interests” has the meaning specified in the Security Agreement.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating each of the financial covenants set forth in
Section 7.11 in respect of a Specified Transaction, that such Specified
Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by the Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, provided, that the
foregoing pro forma adjustments may be applied to the financial covenants set
forth in Section 7.11 solely to the extent that such adjustments are consistent
with the definition of Consolidated EBITDA and give effect to events that are
(x) directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and its Subsidiaries and (z) factually supportable.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided, that if the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been

 

31



--------------------------------------------------------------------------------

terminated pursuant to Section 8.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof. The initial Pro Rata Share of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying IPO” means the issuance by Holdings of its common Equity Interests
in an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the SEC in accordance with the Securities Act
(whether alone or in connection with a secondary public offering).

“Real Properties” means those properties listed on Schedule 1.01 hereto.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(vi).

“Register” has the meaning set forth in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided, that the unused Term Commitments, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the

 

32



--------------------------------------------------------------------------------

portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and, as to
any document delivered on the Closing Date, any vice president, secretary or
assistant secretary. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(c).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(c), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Commitment of all
Revolving Credit Lenders shall be $75,000,000 on the Closing Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

 

33



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, the Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

“Security Agreement” means, collectively, the Amended and Restated Security
Agreement executed by the Loan Parties, substantially in the form of Exhibit G,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.12.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Subordinated Notes” means the 8.00% unsecured senior subordinated notes
of the Borrower due 2013 in an aggregate principal amount of $150,000,000 issued
on the Closing Date, and any exchange notes issued in exchange therefor, in each
case, pursuant to the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes Indenture” means the Indenture dated as of
November 20, 2003, between Wells Fargo Bank Minnesota, National Association, the
Borrower and the Guarantors, together with all instruments and other agreements
in connection therewith, as may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof, but only to the extent
permitted under the terms of the Loan Documents.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

34



--------------------------------------------------------------------------------

“SPC” has the meaning specified in Section 10.07(g).

“Specified Equity Issuances” means the sale or issuance by Holdings of any of
its Equity Interests in a public offering or in a private placement or sale that
is underwritten, managed, arranged, placed or initially purchased by an
investment bank (it being understood that the Sponsor is not an investment
bank), which, for the avoidance of doubt, does not include the sale or issuance
of any such Equity Interests to (a) the Equity Investors, their Affiliates,
related funds and limited partners, and (b) other Persons making additional
equity investments together with the Equity Investors after the Closing Date.

“Specified Transaction” means, for any applicable period, any Permitted
Acquisition or any Investment (or series of related Investments) made pursuant
to Section 7.02(o) to the extent consisting of the contribution(s) or other
transfer(s) of any property (other than cash) to a Joint Venture for
consideration less than the fair market value of such property.

“Sponsor” means Thomas H. Lee Partners, L.P. and its Affiliates.

“Sponsor Management Agreement” means the Management Agreement dated as of
November 20, 2003, between THL Managers V, LLC and the Borrower, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Lenders, substantially in the form of Exhibit F-2, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 

35



--------------------------------------------------------------------------------

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility Commitments.

“Syndication Agent” means Cooperatieve Centrale Raiffeisen – Boerenleenbank
B.A., “Rabobank International”, New York Branch, as Syndication Agent under the
Loan Documents.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

 

36



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in Section 3.01(a).

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make
Term A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term A Facility” means, at any time, (a) prior to the Closing Date, the
aggregate Term A Commitments of all Term A Lenders at such time, and
(b) thereafter, the aggregate Term A Loans of all Term A Lenders at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note of the Borrower payable to the order of
any Term A Lender, in substantially the form of Exhibit C-1 hereto, evidencing
the indebtedness of the Borrower to such Term A Lender resulting from the Term A
Loans made or held by such Term A Lender.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01(b).

“Term B Commitment” means, as to each Term B Lender, its obligation to make
Term B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B Lender’s name on Schedule 2.01 under the caption “Term B
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term B Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term B Facility” means, at any time, (a) prior to the Closing Date, the
aggregate Term B Commitments of all Term B Lenders at such time, and
(b) thereafter, the aggregate Term B Loans of all Term B Lenders at such time.

 

37



--------------------------------------------------------------------------------

“Term B Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans at such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note of the Borrower payable to the order of
any Term B Lender, in substantially the form of Exhibit C-2 hereto, evidencing
the indebtedness of the Borrower to such Term B Lender resulting from the Term B
Loans made or held by such Term B Lender.

“Term Borrowing” means any Term A Borrowing or any Term B Borrowing, as
applicable.

“Term Commitment” means any Term A Commitment or any Term B Commitment, as
applicable.

“Term Facility” means the Term A Facility or the Term B Facility, as applicable.

“Term Lender” means any Term A Lender or any Term B Lender, as applicable.

“Term Loan” means any Term A Loan or any Term B Loan, as applicable.

“Term Note” means any Term A Note or any Term B Note, as applicable.

“Threshold Amount” means $15,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transaction” has the meaning set forth in the Preliminary Statements hereto.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“U.S. Lender” has the meaning set forth in Section 10.15(b).

 

38



--------------------------------------------------------------------------------

“Wakefield Bond Guaranty” means (i) the guaranty dated as of September 30, 2005
by the Borrower of the 7.6% Notes due September 15, 2017 issued by the City of
Wakefield, Nebraska in an aggregate principal amount of $10,250,000, and
(ii) the guaranty dated as of May 24, 2007 by the Borrower of the 8.2159% Notes
due September 15, 2017 issued by the City of Wakefield, Nebraska in an aggregate
principal amount of $6,000,000.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

39



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP or the application thereof would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP or the application thereof (subject to the approval of the
Required Lenders); provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP or the
application thereof prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the application thereof.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.12 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.

1.08 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount to be determined at the rate of
exchange quoted by Bank of America in Charlotte, North Carolina at the close of
business on the Business Day immediately preceding any date of determination
thereof, to prime banks in New York, New York for the spot purchase in the New
York foreign exchange market of such amount in Dollars with such other currency.

 

40



--------------------------------------------------------------------------------

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.10 Amendment and Restatement of Existing Credit Agreement. This Agreement
amends and restates the Existing Credit Agreement, and on and after the date
hereof, each reference in any Loan Document to “the Credit Agreement”,
“therein”, “thereof”, “thereunder” or words of similar import when referring to
the Existing Credit Agreement shall mean, and shall hereafter be a reference to,
the Existing Credit Agreement, as amended and restated by this Agreement. Each
Loan Party hereby acknowledges and agrees, as of the date hereof, for itself and
for each of its Subsidiaries, that it does not have any claims, offsets,
counterclaims, cross-complaints, defenses or demands of any kind or nature
whatsoever under or relating to the Existing Credit Agreement, the other “Loan
Documents” (as defined in the Existing Credit Agreement) or any of the
obligations existing thereunder that could be asserted to reduce or eliminate
all or any part of the obligation of any Loan Party to pay any amounts owed
thereunder, or to assert any claim for affirmative relief or damages against the
“Administrative Agent” thereunder or any lender party thereto.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
each Term A Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term A Lender’s Term A Commitment.
The Term A Borrowing shall consist of Term A Loans made simultaneously by the
Term A Lenders in accordance with their respective Pro Rata Share of the Term A
Facility. Amounts borrowed under this Section 2.01(a) and subsequently repaid or
prepaid may not be reborrowed. Term A Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
each Term B Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term B Lender’s Term B Commitment.
The Term B Borrowing shall consist of Term B Loans made simultaneously by the
Term B Lenders in accordance with their respective Term B Commitments. Amounts
borrowed under this Section 2.01(b) and subsequently repaid or prepaid may not
be reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate Loans as
further provided herein.

(c) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day until the Maturity Date, in an aggregate amount not to exceed at
any time outstanding the amount of such

 

41



--------------------------------------------------------------------------------

Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) on the Closing Date, (A) the
aggregate Outstanding Amount of all Revolving Credit Loans plus the aggregate
Outstanding Amount of all Swing Line Loans shall not exceed $10,000,000 and
(B) the aggregate Outstanding Amount of all L/C Obligations shall not exceed
$8,000,000, (ii) the Total Outstandings shall not exceed the Aggregate
Commitments, and (iii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term A Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:30 p.m. (Charlotte, North Carolina time) (i) three
(3) Business Days prior to the requested date of any Borrowing of, conversion of
Base Rate Loans to, or continuation of, Eurodollar Rate Loans, or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans.
Each telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of, or conversion to, Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Term A Borrowing, a Term B Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

 

42



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Term A Loans, Term B Loans or Revolving Credit Loans, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Term A Borrowing, a Term B Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due under Section 3.05 in connection
therewith. During the existence of an Event of Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Term A Borrowings, all Term B Borrowings, all
Revolving Credit Borrowings, all conversions of Term Loans or Revolving Credit
Loans from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than fifteen
(15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

43



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower; provided, that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Total
Outstandings would exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
would exceed such Lender’s Revolving Credit Commitment, or (z) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, such L/C Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last renewal, unless the Required Revolving Lenders have approved such expiry
date;

 

44



--------------------------------------------------------------------------------

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(E) such Letter of Credit is in an initial stated amount less than $50,000, in
the case of a commercial Letter of Credit, or $50,000, in the case of a standby
Letter of Credit, or such Letter of Credit is to be denominated in a currency
other than Dollars; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time an Impacted Lender, unless the Borrower shall have
Cash Collateralized such Lender’s Pro Rata Share of the requested Letter of
Credit, or other arrangements satisfactory to such L/C Issuer have been entered
into with the Borrower or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included each L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

(v) It is agreed that, in the case of the issuance of any commercial letter of
credit, such commercial letter of credit shall in no event provide for time
drafts or bankers’ acceptances.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 12:30 p.m. at least two (2) Business
Days (or such later date and time as such L/C Issuer and the Administrative
Agent may agree in a particular instance in their

 

45



--------------------------------------------------------------------------------

sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably request. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the applicable
L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by such L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided, that any such Auto-Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such renewal if (A) such L/C Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the

 

46



--------------------------------------------------------------------------------

Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also (A) deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment, and (B) notify each Revolving Credit Lender of such issuance or
amendment and the amount of such Revolving Credit Lender’s Pro Rata Share
therein, and upon a specific request by any Revolving Credit Lender, furnish to
such Revolving Credit Lender a copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. If such L/C Issuer notifies the
Borrower of such payment prior to 11:00 a.m. (Charlotte, North Carolina time) on
the date of any payment by such L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided,
that if such notice is not provided to the Borrower prior to 11:00 a.m.
(Charlotte, North Carolina time) on the Honor Date, then the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing on the next succeeding Business Day and such
extension of time shall be reflected in computing fees in respect of any such
Letter of Credit. If the Borrower fails to so reimburse such L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s Pro
Rata Share thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) Each Revolving Credit Lender (including each Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving

 

47



--------------------------------------------------------------------------------

Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by the applicable L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate from time to time in effect and a rate reasonably determined
by such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any reasonable administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender

 

48



--------------------------------------------------------------------------------

pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

49



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the applicable L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the applicable L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
such L/C Issuer, shall be liable

 

50



--------------------------------------------------------------------------------

or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against such L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
applicable L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing and the
conditions set forth in Section 4.02 to a Revolving Credit Borrowing cannot then
be met, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Borrower shall immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations (in an amount equal to such Outstanding Amount determined as
of the date of such L/C Borrowing or the Letter of Credit Expiration Date, as
the case may be). In addition, if any Revolving Credit Lender shall become an
Impacted Lender, then upon a request of the Administrative Agent, the Borrower
shall immediately Cash Collateralize all of such Impacted Lender’s Pro Rata
Share of the then Outstanding Amount of all L/C Obligations (in an amount equal
to such Impacted Lender’s Pro Rata Share of such Outstanding Amount, determined
as of the date of such request from the Administrative Agent), until such time
as such Lender shall cease to be an Impacted Lender or a Revolving Credit
Lender. Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the applicable L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such L/C Issuer (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at Bank of America as aforesaid, an amount equal to the excess
of (a) such aggregate Outstanding Amount over (b) the total amount of funds, if
any, then held as Cash Collateral that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of

 

51



--------------------------------------------------------------------------------

Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable law, to reimburse the
applicable L/C Issuer. To the extent the amount of any Cash Collateral exceeds
the then Outstanding Amount of such L/C Obligations and so long as no Event of
Default has occurred and is continuing, the excess shall be refunded to the
Borrower.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance shall apply to each commercial
Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee for each Letter of Credit equal to the Applicable
Rate then in effect for Eurodollar Rate Loans with respect to the Revolving
Credit Facility times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such letter of credit fees
shall be computed on a quarterly basis in arrears. Such letter of credit fees
shall be due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee (i) with respect to each commercial Letter of Credit
issued by such L/C Issuer, at the rate specified in the Fee Letter, computed on
the amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the stated amount of such Letter of Credit, at a rate to be separately agreed
between the Borrower and the applicable L/C Issuer, computed on the amount of
such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth (10th) Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs

 

52



--------------------------------------------------------------------------------

and charges, of such L/C Issuer relating to letters of credit as from time to
time in effect. Such customary fees and standard costs and charges are due and
payable within five (5) Business Days of demand and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, and so
long as no Revolving Credit Lender shall be an Impacted Lender, the Swing Line
Lender agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to the
Borrower from time to time on any Business Day until the Maturity Date in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans at such time shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment; provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Pro Rata Share times the amount of
such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in

 

53



--------------------------------------------------------------------------------

writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate from time to time in effect and a

 

54



--------------------------------------------------------------------------------

rate reasonably determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
committed Loan included in the relevant committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

 

55



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided, that (1) such notice must be received by the
Administrative Agent not later than 12:30 p.m. (Charlotte, North Carolina time)
(A) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Loans; (2) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Pro Rata Share of the relevant Facility). If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied, first, in direct order of maturities, to the
principal repayment installments (or proportional fractions thereof) applicable
to each of the Term Loans pursuant to Sections 2.07 (a) and (b) that are due
within eighteen (18) months after the date of such prepayment, and second, on a
pro rata basis, to the other principal repayment installments thereof; and each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided, that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

56



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
(a)(ii) if such prepayment would have resulted from a refinancing of all of the
Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(b) Mandatory.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b), the Borrower shall prepay an aggregate
principal amount of Loans in an amount equal to (A) 50% (as may be adjusted
pursuant to the proviso below) of Excess Cash Flow for the fiscal year covered
by such financial statements commencing with the fiscal year ended December 31,
2009 minus (B) the aggregate amount of voluntary principal prepayments of the
Loans (except prepayments of (x) Swing Line Loans and (y) Revolving Credit Loans
unless accompanied by a corresponding permanent commitment reduction of the
Revolving Credit Facility); provided, that such percentage shall be reduced to
0% if the Leverage Ratio as of the last day of the prior fiscal year was less
than 2.50:1.00.

(ii) (A) If (x) Holdings or any of its Subsidiaries Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition by any
Subsidiary that is not a Loan Party to a Loan Party), (e), (g), (h), (i), (j) or
(k)) or (y) any Casualty Event occurs, which in the aggregate results in the
realization or receipt by Holdings or such Subsidiary of Net Cash Proceeds, in
excess of $1,000,000, the Borrower shall (1) give written notice to the
Administrative Agent thereof on or prior to the date of the realization or
receipt of such Net Cash Proceeds and (2) except to the extent the Borrower
elects in such notice to reinvest all or a portion of such Net Cash Proceeds in
accordance with Section 2.05(b)(ii)(B) (which election may only be made if no
Event of Default has occurred and is then continuing), prepay an aggregate
principal amount of Loans in an amount equal to 100% of all Net Cash Proceeds
received therefrom within two (2) Business Days of receipt thereof by Holdings
or such Subsidiary.

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than as specifically excluded in Section 2.05(b)(ii)(A))
or any Casualty Event, at the option of the Borrower, and so long as no Event of
Default shall have occurred and be continuing, the Borrower may reinvest all or
any portion of such Net Cash Proceeds in assets useful for its business within
three hundred and sixty-five (365) days (or with respect to the Net Cash
Proceeds of a Casualty Event, five hundred and forty (540) days) following
receipt of such Net Cash Proceeds; provided, however, that if any Net Cash
Proceeds are no longer intended to be so reinvested at any time after delivery
of a notice of reinvestment election, an amount equal to any such Net Cash
Proceeds shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.05; provided, further, however, that no such Net Cash
Proceeds of a Casualty Event shall be reinvested for the repair or replacement
of property damaged or lost in such Casualty Event if the net book value of such

 

57



--------------------------------------------------------------------------------

property exceeds $5,000,000 unless, after giving Pro Forma Effect to any
Indebtedness to be incurred in connection with such replacement or restoration,
the Loan Parties would be in compliance with the financial covenants set forth
in Section 7.11 as of the most recent fiscal quarter end preceding the date of
determination.

(iii) The Borrower shall prepay an aggregate principal amount of Loans in an
amount equal to 50% of all Net Cash Proceeds received from any Specified Equity
Issuance (if the Leveraged Ratio as of the last day of the prior fiscal quarter
is equal to or greater than 2.50:1.00); provided, that such percentage shall be
reduced to 25% if the Leverage Ratio as of the last day of the prior fiscal
quarter was less than 2.50:1.00.

(iv) Upon the incurrence or issuance by Holdings or any of its Subsidiaries of
(A) any Indebtedness not expressly permitted to be incurred or issued pursuant
to Section 7.03 or (B) any Permitted Subordinated Indebtedness under
Section 7.03(a)(iii)(B), the Borrower shall prepay an aggregate principal amount
of Loans in an amount equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by Holdings or such Subsidiary.

(v) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(v) unless
after the prepayment in full of the Loans and Swing Line Loans the Total
Outstandings exceed the Aggregate Commitments then in effect.

(vi) Each prepayment of Loans pursuant to this Section 2.05(b) shall be applied,
first, in direct order of maturities, to any principal repayment installments of
the Term Facilities that are due within six (6) months after the date of such
prepayment, second, on a pro rata basis, to the other principal repayment
installments of the Term Facilities and, thereafter, to the Revolving Credit
Facility (the amount of such prepayment, the “Reduction Amount”) in the manner
set forth in clause (vii) of this Section 2.05(b); and each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata
Shares.

(vii) The Revolving Credit Facility shall be permanently reduced by the
Reduction Amount on the date of the applicable prepayment and such prepayment
shall be, first, applied to prepay L/C Borrowings outstanding at such time until
all such L/C Borrowings are paid in full, second, applied to prepay Swing Line
Loans outstanding at such time until all such Swing Line Loans are paid in full,
third, applied to prepay Revolving Credit Loans outstanding at such time until
all such Revolving Credit Loans are paid in full and, fourth, used to Cash
Collateralize the L/C Obligations; and, thereafter, the amount remaining, if
any, after the prepayment in full of all Loans and L/C Borrowings outstanding at
such time and the L/C Obligations have been Cash Collateralized in full may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit which has been Cash Collateralized,

 

58



--------------------------------------------------------------------------------

such funds shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or
the Revolving Credit Lenders, as applicable.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

(ix) Failure to Refinance Senior Subordinated Notes or Holdco Notes. In the
event that:

(A) any of the Borrower’s existing Senior Subordinated Notes which are presently
scheduled to mature prior to the Maturity Date of the Term B Facility have not,
by the date that is ninety days prior to such Senior Subordinated Notes’
scheduled maturity date, been refinanced or replaced with Permitted Subordinated
Indebtedness by means of a Permitted Refinancing, then any Term B Facility
Lender shall have the right to voluntarily advance the maturity of its Term B
Loans at any time following the date that is ninety days prior to the first
scheduled maturity date of any un-refinanced Senior Subordinated Notes; or

(B) any of Holdings’ existing Holdco Notes which are presently scheduled to
mature prior to the Maturity Date of the Term B Facility have not, by the date
that is ninety days prior to such Holdco Notes’ scheduled maturity date, been
refinanced or replaced with Permitted Holdco Debt by means of a Permitted
Refinancing, then any Term B Facility Lender shall have the right to voluntarily
advance the maturity of its Term B Loans at any time following the date that is
ninety days prior to the first scheduled maturity date of any un-refinanced
Holdco Notes,

and in each case, following a demand by a Lender for payment pursuant to
clause (A) or (B) above (such demand to be made in writing through the
Administrative Agent), the Borrower shall, within five (5) Business Days of its
receipt of such demand from the Administrative Agent, pay to the Administrative
Agent, for the account of the demanding Term B Lender (it being understood that
the sharing and pro rata payment provisions of

 

59



--------------------------------------------------------------------------------

Sections 2.12(a) and 2.13 shall not apply to any payments made under this
Section 2.05(b)(ix)), the outstanding principal amount of such Lender’s Term B
Loans, along with all interest accrued on such amount as of the date of such
repayment and any other Obligations hereunder in respect of such Lender’s Term B
Loans (including, without limitation, any amounts payable to such Lender
pursuant to Section 3.05 as a result of the early repayment of such Term B
Loans).

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused portions of the Term Commitments, the Letter of Credit
Sublimit, or the unused Revolving Credit Commitments, or from time to time
permanently reduce the unused portions of the Term Commitments, the Letter of
Credit Sublimit, or the unused Revolving Credit Commitments; provided, that
(i) any such notice shall be received by the Administrative Agent five (5)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $500,000 or any whole
multiple of $100,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

(b) Mandatory. (i) The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the date of the Term A Borrowing.

(ii) The aggregate Term B Commitments shall be automatically and permanently
reduced to zero on the date of the Term B Borrowing.

(iii) The Revolving Credit Facility shall be automatically and permanently
reduced ratably among the Revolving Credit Lenders on each date on which the
prepayment of Revolving Credit Loans outstanding thereunder is required to be
made pursuant to Section 2.05(b) by an amount equal to the applicable Reduction
Amount (regardless of whether any Revolving Credit Loans, Swing Line Loans or
Letters of Credit are then outstanding).

(iv) If after giving effect to any reduction or termination of unused Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Revolving Credit Facility at such
time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Term Commitments, the Letter of Credit Sublimit, or the unused
Revolving Credit Commitment under this Section 2.06. Upon any reduction of
unused Commitments under

 

60



--------------------------------------------------------------------------------

a Facility, the Commitment of each Lender under such Facility shall be reduced
by such Lender’s Pro Rata Share of the amount by which such Facility is reduced
(other than the termination of the Commitment of any Lender as provided in
Section 3.07). All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

2.07 Repayment of Loans.

(a) Term A Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term A Lenders the aggregate principal amount of all
Term A Loans outstanding in consecutive quarterly installments as set forth
below (which installments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Sections 2.05
and 2.06);

 

Date

   Term A Loan Principal
Amortization Payment

September 30, 2009

   $ 5,000,000

December 31, 2009

   $ 5,000,000

March 31, 2010

   $ 5,000,000

June 30, 2010

   $ 5,000,000

September 30, 2010

   $ 5,000,000

December 31, 2010

   $ 5,000,000

March 31, 2011

   $ 5,000,000

June 30, 2011

   $ 5,000,000

September 30, 2011

   $ 5,000,000

December 31, 2011

   $ 5,000,000

March 31, 2012

   $ 5,000,000

June 30, 2012

   $ 5,000,000

September 30, 2012

   $ 5,000,000

Term A Maturity Date

   $ 135,000,000

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Term A Loans outstanding on such date.

(b) Term B Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term B Lenders the aggregate principal amount of all
Term B Loans outstanding in consecutive quarterly installments as follows (which
installments shall, to the extent applicable, be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Sections 2.05 and 2.06, be reduced as a result of any advancement of the
maturity of any Term B Loans pursuant to Section 2.05(b)(ix), or be increased as
a result of any increase in the amount of Term B Loans pursuant to Section 2.14
(such increased amortization payments to be calculated in the same manner (and
on the same basis) as the schedule set forth below for the Term B Loans made as
of the Closing Date));

 

61



--------------------------------------------------------------------------------

Date

   Term B Loan Principal
Amortization Payment

September 30, 2009

   $ 625,000

December 31, 2009

   $ 625,000

March 31, 2010

   $ 625,000

June 30, 2010

   $ 625,000

September 30, 2010

   $ 625,000

December 31, 2010

   $ 625,000

March 31, 2011

   $ 625,000

June 30, 2011

   $ 625,000

September 30, 2011

   $ 625,000

December 31, 2011

   $ 625,000

March 31, 2012

   $ 625,000

June 30, 2012

   $ 625,000

September 30, 2012

   $ 625,000

December 31, 2012

   $ 625,000

March 31, 2013

   $ 625,000

June 30, 2013

   $ 625,000

September 30, 2013

   $ 625,000

December 31, 2013

   $ 625,000

March 31, 2014

   $ 625,000

Term B Maturity Date

   $ 238,125,000

provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Term B Loans outstanding on such date.

(c) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

 

62



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the sum of (A) the greater
of (x) the Eurodollar Rate for such Interest Period and (y) 2.00%, plus (B) the
Applicable Rate for Eurodollar Rate Loans under such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of (A) the greater of (x) 3.00% and (y) the Base Rate, plus (B) the
Applicable Rate for Base Rate Loans under such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the sum of (A) the
greater of (x) 3.00% and (y) the Base Rate plus (B) the Applicable Rate for Base
Rate Loans under the Revolving Credit Facility.

(b) While any Event of Default set forth in Section 8.01(a) or (f) exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to 0.75% per annum times the actual daily amount by which
the aggregate Revolving Credit Commitments exceed the sum of (A) the Outstanding
Amount of Revolving Credit Loans and (B) the Outstanding Amount of L/C
Obligations; provided, however, that any commitment fee accrued with respect to
any of the Commitments of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided, further that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fee shall
accrue at all times from the date hereof until the Maturity Date, including at
any time during which one or more of the conditions in Article IV is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date for the applicable
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

63



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of three hundred and
sixty-five (365) or three hundred and sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred and sixty-five (365) day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided, that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for
one (1) day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to the order of such Lender, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit

 

64



--------------------------------------------------------------------------------

and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the

 

65



--------------------------------------------------------------------------------

Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

 

66



--------------------------------------------------------------------------------

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 9.07 are
several and not joint. The failure of any Lender to make any Loan or, to fund
any such participation or to make any payment under Section 9.07 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to purchase its
participation or to make its payment under Section 9.07.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with

 

67



--------------------------------------------------------------------------------

an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. The Borrower agrees that
any Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.14 Increase in Term B Commitments.

(a) Provided that there exists no Default, upon notice to the Administrative
Agent (which shall promptly notify the Term B Lenders), the Borrower may on up
to three (3) different occasions, request an increase in the Term B Commitments
by an aggregate amount for all three (3) occasions not to exceed $100,000,000;
provided, that (i) after giving effect to any such increase in the Term B
Commitments, the aggregate amount of increased Term B Commitments that have been
effected pursuant to this Section 2.14 shall not exceed $100,000,000 at any
time, and (ii) any such increase shall be in a minimum amount of $10,000,000 or
any whole multiple of $1,000,000 in excess thereof. At the time of the sending
of such notice, the Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each Term B Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Term B Lenders). Each Term B Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Term B Commitments and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase. Any
Term B Lender not responding within such time period shall be deemed to have
declined to increase its Term B Commitments. The Administrative Agent shall
notify the Borrower and each Term B Lender of the aggregate response by the Term
B Lenders to any requests made hereunder. To achieve the full amount of a
requested increase, the Borrower may also invite other Lenders and additional
Eligible Assignees to become Term B Lenders pursuant to a joinder agreement in
form and substance reasonably satisfactory, in form and substance, to the
Administrative Agent and its counsel.

(b) If the Term B Commitments are increased in accordance with this
Section 2.14, the Administrative Agent and the Borrower shall determine the
effective date (the “Commitments Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Commitments Increase Effective Date. As a condition precedent to such increase,
the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Commitments Increase Effective Date, signed by a
Responsible Officer of such

 

68



--------------------------------------------------------------------------------

Loan Party (i) certifying and attaching (A) the resolutions adopted by such Loan
Party approving or consenting to such increase and (B) a pro forma Compliance
Certificate demonstrating that, after giving Pro Forma Effect to such increase
in the Term B Loans, the Loan Parties would be in compliance with the financial
covenant set forth in Section 7.11(a); and (ii) in the case of the Borrower and
Holdings, certifying that (A) before and after giving effect to such increase,
the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Commitments Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.14, the representations and
warranties contained in Section 5.05(a) and Sections 5.05(b) and (c) shall be
deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01, and (B) before and after
giving effect to such increase, no Default exists.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Term B Loans made pursuant to this Section 2.14 shall (i) have the same final
maturity date as the existing Term B Facility to which such Term B Loans are to
be added; (ii) have a total yield (including rate of interest and original issue
discount, if any) that is no more than 0.25% per annum higher than the total
yield on the original Term B Facility; provided, that the Applicable Rate with
respect to the original Term B Facility may be increased as necessary so that
the total yield of the Term B Loans made under this Section 2.14 is no more than
0.25% per annum higher than the total yield on the original Term B Facility; and
(iii) have the same scheduled repayment dates as the original Term B Facility to
which such new Term B Loans are being added, with the amount of each scheduled
repayment installment of the new Term B Loans to be the same (on a proportionate
basis) as is theretofore applicable to the existing Term B Facility to which
such new Term B Loans are being added.

(d) This Section shall supersede any provisions in Section 2.06(b)(i), 2.13 or
10.01 to the contrary.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, excluding, in the case of
each Agent and each Lender, taxes imposed on or measured by its overall net
income or overall gross income (including branch profits), and franchise (and
similar) taxes imposed on it in lieu of net income taxes, by the jurisdiction
(or any political subdivision thereof) under the Laws of which such Agent or
such Lender, as the case may be, is organized or maintains a Lending Office, and
all liabilities (including additions to tax, penalties and interest) with
respect thereto (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower shall

 

69



--------------------------------------------------------------------------------

be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment, the Borrower shall furnish to such Agent or Lender (as the case
may be) the original or a certified copy of a receipt evidencing payment thereof
to the extent such a receipt is issued therefor, or other written proof of
payment thereof that is reasonably satisfactory to the Administrative Agent.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01) paid by
such Agent and such Lender, and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided such Agent
or Lender, as the case may be, provides the Borrower with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within
thirty (30) days after the date such Lender or such Agent makes a demand
therefor.

(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization of such
Lender or Agent or a change in the Lending Office of such Lender, except to the
extent that any such change is requested or required by the Borrower (and
provided, that nothing in this clause (d) shall be construed as relieving the
Borrower from any obligation to make such payments or indemnification in the
event of a change that is a change in Law).

(e) If the forms provided by a Lender or an Agent pursuant to Section 10.15(a)
at the time such Lender or such Agent, as the case may be, first becomes a party
to this Agreement indicate a United States withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender or Agent, as the case may be, provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided, however, that, if at the date of the
Assignment and Acceptance pursuant to which a Lender becomes a party to this
Agreement, the Lender assignor

 

70



--------------------------------------------------------------------------------

was entitled to payments under clause (a) of this Section 3.01 in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date.

(f) If any Lender or Agent determines that it has received a refund in respect
of any Taxes or Other Taxes as to which indemnification or additional amounts
have been paid to it by the Borrower pursuant to this Section 3.01, it shall
promptly remit such refund (including any interest included in such refund) to
the Borrower (to the extent that it determines that it can do so without
prejudice to the retention of the refund), net of all out-of-pocket expenses of
the Lender or Agent, as the case may be; provided, however, that the Borrower,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund to such party in the event such party is required to repay
such refund to the relevant taxing authority. Such Lender or Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
refund received from the relevant taxing authority (provided, that such Lender
or Agent may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to avoid the consequences of such event, including to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided, that such efforts are made on terms that, in the
reasonable judgment of such Lender, cause such Lender and its Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 3.01(g) shall affect or postpone any of
the Obligations of the Borrower or the rights of such Lender pursuant to
Sections 3.01(a) and (c).

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of

 

71



--------------------------------------------------------------------------------

the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the date
hereof, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income
(including branch profits), and franchise (and similar) taxes imposed in lieu of
net income taxes, by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or maintains a Lending Office, and (iii) reserve requirements
contemplated by Section 3.04(c), then from time to time upon demand of such
Lender setting forth in reasonable detail such increased costs (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of

 

72



--------------------------------------------------------------------------------

reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction.

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least fifteen (15) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender. If a Lender fails to give notice fifteen (15) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable fifteen (15) days from receipt of such notice.

(d) The Borrower shall not be required to compensate a Lender pursuant to
Section 3.04(a), (b) or (c) for any such increased cost or reduction incurred
more than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided, that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

73



--------------------------------------------------------------------------------

3.06 Matters Applicable to All Requests for Compensation.

(a) A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim. If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Rate Loans, or to convert Base Rate Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided, that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

 

74



--------------------------------------------------------------------------------

3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or 3.03,
(ii) any Lender becomes a Defaulting Lender or (iii) any Lender becomes a
“Non-Consenting Lender” (as defined below in this Section 3.07), then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, either (i) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided, that neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a replacement Lender or
other such Person or (ii) terminate the Commitment of such Lender and repay all
obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements satisfactory to
such L/C Issuer (including the furnishing of a back-up standby letter of credit
in form and substance, and issued by an issuer reasonably satisfactory to such
L/C Issuer or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.09.

 

75



--------------------------------------------------------------------------------

(d) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder, and the amendment and restatement
of the Existing Credit Agreement pursuant to the terms hereof, is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated as of the Closing Date (or, (x) in the case of certificates of
governmental officials, a recent date before the Closing Date, and (y) with
respect to the Security Agreement and the Guaranties, dated as of their original
date of execution) and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Agreement, the Borrower Affirmation, and a
Guaranty or an Affirmation and Consent from each Guarantor, as applicable;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) the Security Agreement, duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Interests referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank,

(B) copies of proper financing statements, filed or duly prepared for filing
under the Uniform Commercial Code in all jurisdictions that the Administrative
Agent may deem reasonably necessary or desirable in order to perfect and protect
the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement,

 

76



--------------------------------------------------------------------------------

(C) evidence that all other actions, recordings and filings of or with respect
to the Security Agreement that the Administrative Agent may deem reasonably
necessary or desirable in order to perfect and protect the Liens created thereby
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent (including, without
limitation, receipt of duly executed payoff letters and UCC-3 termination
statements);

(iv) the Intellectual Property Security Agreement, duly executed by each Loan
Party, together with evidence that all action that the Administrative Agent in
its reasonable judgment may deem reasonably necessary or desirable in order to
perfect and protect the Liens created under the Intellectual Property Security
Agreement has been taken;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vi) such documents and certifications (including, without limitation,
Organizational Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each of the Borrower and the Guarantors is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

(vii) an opinion of Weil, Gotshal & Manges LLP, counsel to the Loan Parties,
addressed to each Agent and each Lender, as to the matters set forth in Exhibit
J-1, and as to such other matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent shall reasonably request;

(viii) opinions of local counsel for the Loan Parties, addressed to each Agent
and each Lender, as to the matters set forth in Exhibit J-2, and as to such
other matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent shall reasonably request;

(ix) a certificate signed by a Responsible Officer of the Borrower certifying
that there has been no event or circumstance since January 3, 2009, that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

77



--------------------------------------------------------------------------------

(x) a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) after giving effect to the Transaction, from the Chief Financial Officer
of the Borrower;

(xi) the financial statements described in Section 5.05(a);

(xii) a certified copy of the Sponsor Management Agreement;

(xiii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;

(xiv) a Committed Loan Notice and/or Letter of Credit Application, as
applicable, relating to the initial Credit Extension; and

(xv) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

(b) All fees and expenses required to be paid on or before the Closing Date
shall have been paid in full in cash.

(c) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or, to the knowledge
of any Loan Party or any of its Subsidiaries, threatened before any Governmental
Authority or arbitrator that could be reasonably likely to have a Material
Adverse Effect.

(d) All governmental authorizations and all material third party consents and
approvals, if any, necessary in connection with the Transaction shall have been
obtained (without the imposition of any conditions that are not reasonably
acceptable to the Administrative Agent) and shall remain in effect, and no Law
shall be applicable in the reasonable judgment of the Administrative Agent, in
each case that restrains, prevents or imposes materially adverse conditions upon
the Transaction.

(e) The information contained in the Information Memorandum, as supplemented to
the Closing Date and taken as a whole, shall be complete and correct in all
material respects, and no changes, occurrences or developments shall have
occurred, and no information shall have been received or discovered by the
Administrative Agent that, either individually or in the aggregate, could
reasonably be expected to (1) have (or have had) a material adverse effect on
business, operations, assets, liabilities (actual or contingent), results of
operations or condition (financial or otherwise) of the Consolidated Parties,
taken as a whole, (2) adversely affect (or has adversely affected) the ability
of the Borrower or any Guarantor to perform its obligations under any of the
Loan Documents or (3) adversely affect (or has adversely affected) the rights
and remedies of the Lenders under the applicable loan documentation.

(f) The Borrower shall have paid to each lender under the Existing Credit
Agreement (or to the Administrative Agent on behalf of such lenders, for further
payment to such Lender on the Business Day immediately following the Closing
Date) all principal, all interest accrued through the Closing Date and all other
amounts due and

 

78



--------------------------------------------------------------------------------

owing to such lender under the Existing Credit Agreement (including, without
limitation, all losses, costs and expenses to which it is entitled pursuant to
Sections 3.05 and 10.05 of the Existing Credit Agreement).

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
and Sections 5.05(b) and (c) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Agents and the
Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Subsidiaries (a) is a Person duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and

 

79



--------------------------------------------------------------------------------

(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transaction, are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment (except for Indebtedness to
be repaid on the Closing Date in connection with the Transaction) to be made
under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except with respect to any breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and,
in the case of the Transaction, those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

5.04 Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.

 

80



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein. During the period from January 3,
2009 to and including the Closing Date, there has been (i) no sale, transfer or
other disposition by the Borrower or any of its consolidated Subsidiaries of any
material part of the business or property of the Borrower or any of its
consolidated Subsidiaries, taken as a whole and (ii) no purchase or other
acquisition by any of them of any business or property (including any Equity
Interests of any other Person) material in relation to the consolidated
financial condition of the Borrower or any of its consolidated Subsidiaries,
taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto or has not otherwise been disclosed
in writing to the Lenders prior to the Closing Date.

(b) Commencing with the financial statements required to be delivered with
respect to the fiscal quarter ended April 4, 2009, the unaudited consolidated
financial statements of the Borrower and its consolidated Subsidiaries most
recently delivered pursuant to Section 6.01(b), and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarters (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and meet the requirements of Regulation S-X under the Securities Act of
1933, as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-1, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments.

(c) From January 3, 2009 to the Closing Date, except as set forth on
Schedule 5.05, Holdings, the Borrower and their respective Subsidiaries have not
incurred any material Indebtedness and other liabilities, direct or contingent,
that, in accordance with GAAP, would be required to be disclosed in such
financial statements, other than in connection with the Transaction.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries delivered to the
Lenders pursuant to Section 4.01 or 5.05 were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were reasonable in
light of the conditions existing at the time of delivery of such forecasts; it
being understood that actual results may vary from such forecasts and that such
variations may be material.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to

 

81



--------------------------------------------------------------------------------

this Agreement, any other Loan Document or, as of the Closing Date, the
consummation of the Transaction, or (b) either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.08 Ownership of Property; Liens.

(a) Each Loan Party and each of its Subsidiaries has good record and
indefeasible title in fee simple to, or valid leasehold interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01.

(b) Set forth on Schedule 5.08(b) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries, as of the
Closing Date, showing as of the date hereof the street address (to the extent
available), county or other relevant jurisdiction, state and record owner.

(c) Set forth on Schedule 5.08(c) hereto is a complete and accurate list of all
leases of real property under which any Loan Party or any of its Subsidiaries is
the lessee as of the Closing Date, showing as of the date hereof the street
address (to the extent available), county or other relevant jurisdiction, state,
lessor and lessee.

(d) Except as set forth in Schedule 5.08(b), Schedules 5.08(c) and 5.08(d),
there are no other locations where any tangible personal property of any of the
Loan Parties is or may be located (other than vehicles and assets temporarily in
transit or sent for repair).

5.09 Environmental Compliance.

(a) There are no claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 5.09 or except as could not
reasonably be expected to have a Material Adverse Effect, (i) none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to its knowledge, on any property formerly owned or operated by
any Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released,

 

82



--------------------------------------------------------------------------------

discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries except for such releases,
discharges or disposal that were in material compliance with Environmental Laws.

(c) The Properties do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute, or constituted a violation of, (ii) require
remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 5.09, neither the Borrower nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar businesses as the Borrower and
its Subsidiaries) with such deductibles and covering such risks as are
customarily carried by prudent companies engaged in similar businesses and
owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal and
material state and other tax returns and reports required to be filed, and have
paid all Federal and material state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (c) with respect to which the
failure to make such filing or payment could not reasonably be expected to have
a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower and Holdings, nothing has occurred which would

 

83



--------------------------------------------------------------------------------

prevent, or cause the loss of, such qualification. Each Loan Party and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the knowledge of the Borrower and Holdings,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has an unpaid minimum required contribution (as defined in
Section 412 of the Code), and no application for a waiver of the minimum funding
standard has been filed with respect to any Pension Plan; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.12(c), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, each Loan Party has
no Subsidiaries other than those specifically disclosed in Schedule 5.13, and
all of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and non-assessable and are owned by a Loan Party free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any nonconsensual Lien that is permitted under Section 7.01.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940. Neither the making of any Loan, nor the issuance
of any Letters of Credit, nor the application of the proceeds or repayment
thereof by the Borrower, nor the consummation of the other transactions
contemplated by the Loan Documents, will violate any provision of any such Act
or any rule, regulation or order of the SEC thereunder.

 

84



--------------------------------------------------------------------------------

5.15 Disclosure. The Borrower has disclosed to the Agents and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided, that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

5.16 Compliance with Laws. Each Loan Party and its Subsidiaries is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except to the extent such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 5.17 is a complete and accurate
list of all IP Rights owned or used by each Loan Party and its Subsidiaries as
of the Closing Date. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party or any
Subsidiary infringes upon any rights held by any other Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.18 Solvency. The Loan Parties, on a consolidated basis, are Solvent.

5.19 Casualty, Etc. Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans, other than those listed on Schedule 5.20, covering the
employees of the Borrower or any of its Subsidiaries as of the Closing Date and
neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years.

5.21 Perfection, Etc. All filings and other actions necessary or desirable to
perfect and protect the Lien in the Collateral created under the Collateral
Documents have been duly made or taken or otherwise provided for in a manner
reasonably acceptable to Administrative Agent and are in full force and effect,
and the Collateral Documents create in favor of the Administrative Agent (as
collateral agent) for the benefit of the Secured Parties a valid and, together
with such filings and other actions, perfected first priority Lien in the
Collateral, securing the payment of the Secured Obligations, subject to Liens
permitted by Section 7.01. The Loan Parties are the legal and beneficial owners
of the Collateral free and clear of any Lien, except for the Liens created or
permitted under the Loan Documents.

5.22 Tax Shelter Regulations. The Borrower does not intend to treat the Loans
and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If the
Borrower so notifies the Administrative Agent, the Borrower acknowledges that
one or more of the Lenders may treat its Loans and/or its interest in Swing Line
Loans and/or Letters of Credit as part of a transaction that is subject to
Treasury Regulation Section 301.6112-1, and such Lender or Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers or any other independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared

 

86



--------------------------------------------------------------------------------

in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) at the time of delivery of the financial statements provided for in
Sections 6.01(a) and (b) above, divisional income statements for the egg
products division, the potato products division and the Crystal Farms division
prepared in accordance with past practices; and

(d) as soon as available, but in any event no later than forty-five (45) days
after the end of each fiscal year, forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets, income statements and cash flow statements of the
Borrower and its Subsidiaries on a quarterly basis for the remaining portion of
the fiscal year following such fiscal year then ended.

6.02 Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default under Section 7.11 or, if any such Event of Default shall exist,
stating the nature and status of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file,
copies of any report, filing

 

87



--------------------------------------------------------------------------------

or communication with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business),
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any Junior Financing
Documentation in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

(e) promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any of its
Subsidiaries;

(f) promptly after the assertion or occurrence thereof, notice of any
environmental action against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

(g) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report supplementing Schedule 5.17 and Schedules 5.08(b),
5.08(c) and 5.08(d) hereto, including, in the case of supplements to
Schedules 5.08(b), 5.08(c) and 5.08(d), an identification of all owned and
leased real property disposed of by any Loan Party or any of its Subsidiaries
since the delivery of the last supplements and a list and description of all
real property acquired or leased since the delivery of the last supplements
(including the street address (if available), county or other relevant
jurisdiction, state, and (A) in the case of the owned real property, the record
owner and (B) in the case of leases of property, lessor and lessee), and (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b);

(h) promptly after the furnishing thereof, copies of all financial statements,
forecasts, budgets or other similar information of Holdings furnished to the
lenders or holders of any Permitted Holdco Debt;

(i) promptly after the Borrower has notified the Administrative Agent of any
intention by the Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form; and

(j) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

 

88



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(b)
to the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

89



--------------------------------------------------------------------------------

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of any
Loan Party or any Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority (including in connection with any Food Industry Laws),
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary, including pursuant to any
applicable Environmental Laws and or in respect of IP Rights, or (iv) the
occurrence of any ERISA Event;

(c) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

(d) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the same
shall become due and payable, all its obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness except, in each case, to the extent the failure to pay or
discharge the same could not reasonably be expected to have a Material Adverse
Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;
provided, however, that the Borrower and its Subsidiaries may consummate the
Acquisition and the Mergers, (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do

 

90



--------------------------------------------------------------------------------

so could not reasonably be expected to have a Material Adverse Effect, and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of an Event
of Default and only one (1) such time shall be at the Borrower’s expense;
provided, further that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s accountants.

 

91



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to refinance
the existing senior secured credit facilities (established pursuant to the
Existing Credit Agreement) of the Borrower and its Subsidiaries; (b) to pay fees
and expenses incurred in connection with the implementation of the Facilities
pursuant hereto; (c) to provide ongoing working capital; and (d) for other
general corporate purposes of the Borrower and its subsidiaries not in
contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiaries
by any Loan Party or the acquisition of any personal property or fee owned real
property with a value in excess of $2,000,000 by any Loan Party, and such
personal property, in the reasonable judgment of the Administrative Agent, shall
not already be subject to a perfected Lien in favor of the Administrative Agent
for the benefit of the Secured Parties, then the Borrower shall, in each case at
the Borrower’s expense:

(i) in connection with the formation or acquisition of a Subsidiary, within
thirty (30) days after such formation or acquisition or such longer period, not
to exceed an additional thirty (30) days, as the Administrative Agent may agree
in its sole discretion, (A) cause each such Subsidiary that is not a Foreign
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance reasonably
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents, and (B) deliver (or cause such direct and
indirect parent to deliver) certificates representing the Pledged Interests of
such Subsidiary accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the Pledged
Debt of such Subsidiary indorsed in blank to the Administrative Agent, together
with, if requested by the Administrative Agent, supplements to the Security
Agreement with respect to the pledge of any Equity Interests or Indebtedness;
provided, that only 65% of Equity Interests of any Foreign Subsidiary shall be
required to be pledged as Collateral.

(ii) within ten (10) days after such request, formation or acquisition, or such
longer period, not to exceed an additional thirty (30) days, as the
Administrative Agent may agree, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail reasonably satisfactory to the Administrative
Agent,

(iii) within thirty (30) days after such request, formation or acquisition, or
such longer period, not to exceed an additional sixty (60) days, as the
Administrative Agent may agree in its sole discretion, duly execute and deliver,
and cause each such Subsidiary that is not a Foreign Subsidiary to duly execute
and deliver, to the Administrative Agent Mortgages, Security Agreement
Supplements, IP Security Agreement Supplements and other security agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, IP Security
Agreement and Mortgages), securing payment of all the Obligations of the
applicable Loan Party or such Subsidiary, as the case may be, under the Loan
Documents and constituting Liens on all such properties,

 

92



--------------------------------------------------------------------------------

(iv) within thirty (30) days after such request, formation or acquisition, or
such longer period, not to exceed an additional sixty (60) days, as the
Administrative Agent may agree in its sole discretion, take, and cause such
Subsidiary that is not a Foreign Subsidiary or such parent to take, whatever
action (including, without limitation, the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents and delivery of stock and membership
interest certificates) may be necessary or advisable in the reasonable opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Mortgages,
Security Agreement Supplements, IP Security Agreement Supplements and security
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms,

(v) within thirty (30) days after the request of the Administrative Agent,
deliver to the Administrative Agent, a signed copy of an opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters as
the Administrative Agent may reasonably request,

(vi) as promptly as practicable after the request of the Administrative Agent,
deliver to the Administrative Agent with respect to each parcel of real property
owned or held by a Subsidiary that is not a Foreign Subsidiary that is the
subject of such request, title reports in scope, form and substance reasonably
satisfactory to the Administrative Agent, fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies or the
equivalent or other form available in the applicable jurisdiction in form and
substance, with endorsements and in amount, reasonably acceptable to the
Administrative Agent (not to exceed the value of the Real Properties covered
thereby) and, to the extent available, American Land Title Association/American
Congress on Surveying and Mapping form surveys and environmental assessment
reports, and

(vii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Mortgages, Security Agreement Supplements, IP Security
Agreement Supplements and security agreements; and

(b) Notwithstanding the foregoing, the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby.

 

93



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could reasonably be expected to have a Material
Adverse Effect, comply, and cause all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws.

6.14 Further Assurances.

(a) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to carry out more effectively the purposes of the Loan Documents.

(b) By the date that is forty-five (45) days after the Closing Date, as such
time period may be extended, not to exceed an additional forty-five (45) days,
in the Administrative Agent’s sole discretion, the Borrower shall, and shall
cause each Subsidiary to, deliver to the Administrative Agent:

(i) evidence that mortgage amendments (in the form of Exhibit H-2 hereto or
otherwise), supplements and restatements in form and substance reasonably
satisfactory to the Administrative Agent (the “Mortgage Amendments”) with
respect to each of the Existing Mortgages have been duly executed, acknowledged
and delivered by a duly authorized officer of each party thereto on or before
such date and are in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable
in order to continue to create a valid and subsisting perfected Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) with respect to the real properties subject to the Existing Mortgages (the
“Mortgaged Properties”), fully paid title searches, mortgage amendment
endorsements and, with respect to any Mortgaged Properties located in Minnesota,
date-down endorsements to the existing American Land Title Association Lender’s
Extended Coverage title insurance policies or the equivalent or other form
available in each applicable jurisdiction (the “Mortgage Policies”) in form and
substance reasonably acceptable to the Administrative Agent;

(iii) such advice from local counsel retained by the Borrower in Minnesota as
may be reasonably required by the Administrative Agent; and

 

94



--------------------------------------------------------------------------------

(iv) evidence that all fees, costs and expenses have been paid in connection
with the preparation, execution, filing and recordation of the Mortgage
Amendments, including, without limitation, reasonable attorneys’ fees, filing
and recording fees, title insurance company coordination fees, documentary
stamp, mortgage and intangible taxes and title search charges and other charges
incurred in connection with the recordation of the Mortgage Amendments and the
other matters described in this Section 6.14 and as otherwise required to be
paid in connection therewith under Section 10.04.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall not, nor shall they permit any of their Subsidiaries to, directly
or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or authorize the filing under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or sign any security agreement authorizing any secured
party thereunder to file such financing statement, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
modifications, replacements, renewals or extensions thereof; provided, that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) and proceeds and products thereof and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than thirty (30)
days or if more than thirty (30) days overdue, are unfiled and no other action
has been taken to enforce such Lien or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person;

 

95



--------------------------------------------------------------------------------

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Sections 7.03(b)(v) and (b)(xv);
provided, that (i) such Liens attach concurrently with or within one hundred and
twenty (120) days after the acquisition, repair, replacement or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and the proceeds and the products thereof and (iii) with respect to Capitalized
Leases, such Liens do not at any time extend to or cover any assets other than
the assets subject to such Capitalized Leases;

(j) Liens arising from operation of the statutory trust under PACA or MWPDA or
any comparable law, statute or regulation applicable to the Borrower and its
Subsidiaries and their respective operations based on their businesses;
provided, that such Liens do not secure past due account payable balances
exceeding $10,000,000 in the aggregate at any one time outstanding, unless, in
respect of any such account payables, (i) appropriate legal or administrative
action has been commenced and is being diligently pursued or defended by the
Borrower or the applicable Subsidiary and (ii) the ability of the applicable
vendor to enforce any such Lien provided under PACA or MWPDA has been stayed or
otherwise legally prohibited during the pendency of such action;

(k) Liens on “farm products” (as defined in the Food Security Act) to the
extent, in the case of any such Lien, that such Lien (i) was created by the
Person (but not Holdings or any of its Subsidiaries) which sold such property to
the Borrower or any of its Subsidiaries and (ii) follows the property solely by
reason of the provisions of the Food Security Act notwithstanding the transfer
of title to such property to the Borrower or any of its Subsidiaries;

(l) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business and not interfering in any material respect with the business
of the Borrower or any of its material Subsidiaries;

 

96



--------------------------------------------------------------------------------

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(o) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (o) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(p) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary to the extent permitted under Section 7.03(b)(vi) or
(b)(vii);

(q) Liens in favor of the Borrower or a Subsidiary of the Borrower securing
Indebtedness permitted under Section 7.03(b)(iv);

(r) Liens existing on property at the time of its acquisition or existing on the
property of any Person that becomes a Subsidiary after the date hereof (other
than Liens on the Equity Interests of any Person that becomes a Subsidiary);
provided, that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(b)(v), (ix), or (xii);

(s) Liens arising from precautionary UCC financing statement filings regarding
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;

(t) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease or license agreement in the ordinary
course of business permitted by this Agreement;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;

(v) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

 

97



--------------------------------------------------------------------------------

(w) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(x) Permitted Encumbrances;

(y) Liens on Cash Collateral granted in favor of any Lenders and/or L/C Issuers
created as a result of any requirement or option to Cash Collateralize pursuant
to Section 2.03(a)(ii)(F), 2.03(g), 2.05(b)(v) or 2.05(b)(vii); and

(z) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $20,000,000.

7.02 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

(b) loans or advances to officers, directors and employees of the Borrower and
Subsidiaries (i) in an aggregate amount not to exceed $3,500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes, and (ii) in connection with such Person’s purchase of Equity
Interests of Holdings or Investors LLC in an aggregate amount not to exceed
$2,000,000;

(c) Investments (i) by Holdings or any of its Subsidiaries in any Loan Party
(including any new Subsidiary which becomes a Loan Party), and (ii) by any
Subsidiary of Holdings that is not a Loan Party in any other such Subsidiary
that is also not a Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(e) Investments arising out of transactions permitted under Sections 7.01, 7.03,
7.04, 7.05 and 7.06;

(f) Investments existing on the date hereof and set forth on Schedule 7.02 and
any modification, replacement, renewal or extension thereof; provided, that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

 

98



--------------------------------------------------------------------------------

(i) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of all of the
Equity Interests in a Person that, upon the consummation thereof, will be wholly
owned directly by the Borrower or one or more of its wholly owned Subsidiaries
(including, without limitation, as a result of a merger or consolidation);
provided, that, with respect to each purchase or other acquisition made pursuant
to this Section 7.02(i) (each, a “Permitted Acquisition”):

(A) each applicable Loan Party and any such newly created or acquired Subsidiary
shall have complied with the requirements of Section 6.12;

(B) the total cash and noncash consideration (including, without limitation, the
fair market value of all Equity Interests issued or transferred to the sellers
thereof, earnouts and other contingent payment obligations to such sellers and
all assumptions of Indebtedness in connection therewith, but excluding any
Excluded Consideration) paid by or on behalf of the Borrower and its
Subsidiaries for any such purchase or other acquisition, when aggregated with
the total cash and noncash consideration paid by or on behalf of the Borrower
and its Subsidiaries for all other purchases and other acquisitions made by the
Borrower and its Subsidiaries pursuant to this Section 7.02(i), shall not exceed
$100,000,000;

(C) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, (x) Holdings and its Subsidiaries shall be in Pro Forma Compliance
with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby and evidenced by a certificate from the
Chief Financial Officer of the Borrower demonstrating such compliance
calculation in reasonable detail, (y) at least $20,000,000 of the Revolving
Credit Facility shall be available for the borrowing of Revolving Credit Loans;
and

(D) the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, at least one (1) Business Day prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(j) Investments in Joint Ventures in China and/or Mexico, such Investments not
to exceed $10,000,000 in the aggregate at any one time outstanding; provided,
that prior to making any Investments under this Section 7.03(j), the Borrower
shall have delivered to the Administrative Agent a pro forma Compliance
Certificate demonstrating

 

99



--------------------------------------------------------------------------------

that, after giving Pro Forma Effect to such Investment(s), the Loan Parties
would be in compliance with the financial covenants set forth in Section 7.11;
provided, further that such Compliance Certificate shall be accompanied by a
statement in reasonable detail from the Borrower setting out the business
rationale for such Investment;

(k) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

(m) the licensing, sublicensing or contribution of IP Rights pursuant to joint
marketing arrangements with Persons other than Holdings and its Subsidiaries;

(n) loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings in accordance with Section 7.06;

(o) so long as immediately after giving effect to any such Investment, (i) no
Event of Default has occurred and is continuing and (ii) at least $20,000,000 of
the Revolving Credit Facility shall be available for the borrowing of Revolving
Credit Loans, other Investments not exceeding $65,000,000 in the aggregate in
any fiscal year of the Borrower; provided, however, that, such amount may be
increased by the sum of (A) the Net Cash Proceeds of Permitted Subordinated
Indebtedness and (B) Permitted Equity Issuances in an aggregate amount not to
exceed $75,000,000; provided, further, that, to the extent that any such
Investment (or series of related Investments) made pursuant to this clause (o)
consists of the contribution(s) or other transfer(s) of property (other than
cash) having an aggregate net book value in excess of $5,000,000 to a Joint
Venture for consideration less than the fair market value of such property, then
the Borrower shall have delivered to the Administrative Agent a pro forma
Compliance Certificate demonstrating that, upon after giving Pro Forma Effect to
such Investment(s), the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11; and

(p) the Wakefield Bond Guaranty.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) in the case of the Borrower:

(i) Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates, foreign exchange rates or commodities pricing
risks incurred in the ordinary course of business and consistent with prudent
business practice and not for speculative purposes;

 

100



--------------------------------------------------------------------------------

(ii) Indebtedness evidenced by the Senior Subordinated Notes and any Permitted
Refinancing thereof; and

(iii) Permitted Subordinated Indebtedness (A) in an aggregate amount not to
exceed $25,000,000 at any time outstanding, and (B) in an aggregate amount in
excess of $25,000,000 solely to the extent that such excess amounts are applied
to prepay the Loans pursuant to Section 2.05(b)(iv);

(b) in the case of the Borrower and its Subsidiaries:

(i) Indebtedness of the Loan Parties under the Loan Documents;

(ii) Indebtedness outstanding or committed to be incurred on the date hereof and
listed on Schedule 7.03 and any modifications, refinancings, refundings,
renewals or extensions thereof; provided, that (A) the amount of such
Indebtedness is not increased at the time of such modification, refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder or as otherwise permitted pursuant to
this Section 7.03, and (B) the terms and conditions (including, if applicable,
as to collateral and subordination) of any such modified, extending, refunding
or refinancing Indebtedness are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, extended, refunded or refinanced;

(iii) Guarantees of the Borrower and its Subsidiaries in respect of Indebtedness
of the Borrower or such Subsidiary otherwise permitted hereunder;

(iv) Indebtedness of (A) any Loan Party owing to any other Loan Party, (B) of
any Subsidiary of the Borrower that is not a Loan Party owed to (1) any other
Subsidiary of Holdings that is not a Loan Party or (2) Holdings or a Loan Party
in respect of an Investment permitted under Section 7.02(c) or Section 7.02(o),
and (C) of any Loan Party to any Subsidiary of Holdings which is not a Loan
Party; provided, that all such Indebtedness of any Loan Party in this
clause (iv)(C) must be expressly subordinated to the Obligations;

(v) Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings) to finance the purchase, repair or
improvement of fixed or capital assets within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $20,000,000;

 

101



--------------------------------------------------------------------------------

(vi) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any time outstanding for all such Persons taken together not exceeding
$20,000,000;

(vii) Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates, foreign exchange rates or commodities pricing
risks incurred in the ordinary course of business and not for speculative
purposes;

(viii) Indebtedness (other than for borrowed money) subject to Liens permitted
under Section 7.01;

(ix) Indebtedness of the Borrower and its Subsidiaries (A) assumed in connection
with any Permitted Acquisition or (B) owed to the seller of any property
acquired in a Permitted Acquisition on an unsecured subordinated basis, in each
case, so long as both immediately prior and after giving effect thereto, (x) no
Event of Default shall exist or result therefrom, and (y) Holdings and its
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, after giving effect to such Permitted Acquisition and the
incurrence or issuance of such Indebtedness and any Permitted Refinancing
thereof;

(x) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries;

(xi) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of Holdings or Investors LLC permitted by Section 7.06;

(xii) Indebtedness incurred by the Borrower or its Subsidiaries in a Permitted
Acquisition or Disposition under agreements providing for the adjustment of the
purchase price or similar adjustments;

(xiii) Indebtedness consisting of obligations of the Borrower or its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions in an aggregate amount
not to exceed $5,000,000;

(xiv) Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

(xv) Indebtedness in an aggregate principal amount not to exceed $20,000,000 at
any time outstanding; and

(xvi) the Wakefield Bond Guaranty.

(c) in the case of Holdings:

 

102



--------------------------------------------------------------------------------

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness evidenced by the Holdco Notes and any Permitted Refinancing
thereof;

(iii) unsecured Indebtedness of Holdings that (“Permitted Holdco Debt”) (A) is
not subject to any Guarantee by the Borrower or any of its Subsidiaries,
(B) will not mature prior to the date that is ninety-one (91) days after the
Maturity Date of the Term B Facility, (C) has no scheduled amortization or
payments of principal, (D) does not permit any payments in cash of interest or
other amounts in respect of the principal thereof for at least five (5) years
from the date of the issuance or incurrence thereof, and (E) has mandatory
prepayment, repurchase or redemption, covenant, default and remedy provisions
customary for senior discount notes of an issuer that is the parent of a
borrower under senior secured credit facilities, and in any event, with respect
to covenant, default and remedy provisions, no more restrictive than those
contained in the Senior Subordinated Notes Indenture, taken as a whole (other
than provisions customary for senior discount notes of a holding company);
provided, any such Indebtedness shall constitute Permitted Holdco Debt only if
(1) both before and after giving effect to the issuance or incurrence thereof,
no Default or Event of Default shall have occurred and be continuing, (2) after
giving Pro Forma Effect to the issuance or incurrence thereof, the Holdings
Consolidated Leverage Ratio shall be less than 6.00:1.00, and (3) if the amount
of such Indebtedness issued or incurred in any fiscal quarter exceeds
$5,000,000, the Chief Financial Officer of Holdings or the Borrower shall have
delivered an officer’s certificate demonstrating Pro Forma Compliance with the
covenants set forth in Section 7.11 in form and substance reasonably
satisfactory to the Administrative Agent, it being understood that any
capitalized or paid-in-kind interest or accreted principal on such Indebtedness
shall not constitute an issuance or incurrence of Indebtedness for purposes of
this proviso;

(iv) unsecured Guarantees of obligations of its Subsidiaries in the ordinary
course of business;

(v) Indebtedness permitted pursuant to clause (b)(iv) above;

(vi) Indebtedness owed to the seller of any property acquired in a Permitted
Acquisition on an unsecured subordinated basis so long as, if applicable,
Holdings complies with the proviso in Section 7.06(e)(v) (whether or not any
Restricted Payment is made to Holdings); and

(vii) Indebtedness of the type described in Sections 7.03(b)(viii), (xi) and
(xii).

 

103



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower (including a merger, the
purpose of which is to reorganize the Borrower into a new jurisdiction),
provided, that the Borrower shall be the continuing or surviving Person or the
surviving Person shall expressly assume the obligations of the Borrower pursuant
to documents reasonably acceptable to the Administrative Agent, or (ii) any one
or more other Subsidiaries, provided, that when any Guarantor is merging with
another Subsidiary, (A) the Guarantor shall be the continuing or surviving
Person or (B) to the extent constituting an Investment, such Investment must be
a permitted Investment in or Indebtedness of a Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided, that if the transferor in such a transaction is a Guarantor, then
(i) the transferee must either be the Borrower or a Guarantor or (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Subsidiary which is not a Loan Party in
accordance with Sections 7.02 and 7.03, respectively;

(c) any Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided, that (i) the continuing
or surviving Person shall be a Subsidiary, which together with each of its
Subsidiaries, shall have complied with the requirements of Section 6.12 or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in accordance with Section 7.02; and

(d) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05.

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used in the conduct of the business of the Borrower and its
Subsidiaries;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
Subsidiary; provided, that if the transferor of such property is a Guarantor
(i) the transferee thereof must either be the Borrower or a Guarantor or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;

 

104



--------------------------------------------------------------------------------

(e) Dispositions permitted by Sections 7.04 and 7.06 (solely with respect to
reissuances of Equity Interests of treasury stock of Holdings);

(f) Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions; provided, that (i) the fair market value of all
property so Disposed of shall not exceed $25,000,000 from and after the Closing
Date and (ii) the purchase price for such property shall be paid to the Borrower
or such Subsidiary for not less than 75% cash consideration;

(g) Dispositions of Cash Equivalents;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(i) licensing or sublicensing of IP Rights in the ordinary course of business on
customary terms;

(j) intercompany sales of property in the ordinary course of business;

(k) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
Holdings and its Subsidiaries;

(l) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event; and

(m) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided, that (i) at the time of such Disposition, no
Event of Default shall exist or would result from such Disposition, (ii) the
aggregate book value of all property Disposed of in reliance on this clause (m)
shall not exceed $50,000,000 and (iii) the purchase price for such property
shall be paid to the Borrower or such Subsidiary for not less than 75% cash
consideration;

provided, however, that (x) any Disposition of any property pursuant to this
Section 7.05 (except pursuant to Sections 7.05(d), (e), (h) and (j)), shall be
for no less than the fair market value of such property at the time of such
Disposition and (y) if the net book value of any property subject to any
Disposition pursuant to Section 7.05(f) or (m) exceeds $5,000,000, prior to any
Disposition of such property pursuant to Section 7.05(f) or (m), the Borrower
shall deliver to the Administrative Agent a pro forma Compliance Certificate
demonstrating that, upon giving effect on a Pro Forma Basis to such transaction,
the Loan Parties would be in compliance with the financial covenants set forth
in Section 7.11. To the extent any Collateral is Disposed of as expressly
permitted by this Section 7.05, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to the Borrower and to
Subsidiaries (and, in the case of a Restricted Payment by a non-wholly-owned
Subsidiary, to the Borrower and any Subsidiary and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests);

 

105



--------------------------------------------------------------------------------

(b) Holdings and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests) of such Person;

(c) Holdings (and, from and after a Qualifying IPO, the Borrower) may make
Restricted Payments with the proceeds received by it from (i) any Permitted
Equity Issuance or Permitted Subordinated Indebtedness to the extent not
required to prepay the Loans pursuant to Section 2.05(b), (ii) the issuance of
Permitted Holdco Debt, and (iii) Restricted Payments permitted under
Section 7.06(f), so long as, with respect to each of the foregoing Restricted
Payments, no Default or Event of Default shall have occurred and be continuing
or would result therefrom;

(d) to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into transactions expressly permitted by Section 7.04 or
7.08;

(e) any Subsidiary of Holdings may make Restricted Payments to Holdings:

(i) the proceeds of which will be used to pay the tax liability in respect of
consolidated, combined, unitary or affiliated returns for the relevant
jurisdiction of Holdings attributable to the Borrower and its Subsidiaries
determined as if the Borrower and its Subsidiaries filed separate separately;

(ii) the proceeds of which shall be used by Holdings to pay its (or to make a
Restricted Payment to Investors LLC to enable it to pay) operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including, without limitation, administrative, legal, accounting
and similar expenses provided by third parties), which are reasonable and
customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $500,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings
attributable to the ownership or operations of the Borrower and its
Subsidiaries;

(iii) the proceeds of which shall be used by Holdings to pay its (or to make a
Restricted Payment to Investors LLC to enable it to pay) franchise taxes;

(iv) the proceeds of which will be used to repurchase the Equity Interests of
Holdings (or to make a Restricted Payment to Investors LLC to enable it to
repurchase it’s Equity Interest) from directors, employees or members of
management of Holdings or any Subsidiary (or their estate, family members,
spouse and/or former spouse), in an aggregate amount not in excess of $3,000,000
in any calendar year plus the proceeds of any key-man life insurance maintained
by Holdings or any of its Subsidiaries; provided, that the Borrower may
carry-over and make in any subsequent calendar year or years, in addition to the
amount for such calendar year, the amount not utilized in the prior calendar
year or years up to a maximum of $12,000,000;

 

106



--------------------------------------------------------------------------------

(v) to finance any Permitted Acquisition permitted to be made pursuant to
Section 7.02; provided, that (A) such Restricted Payment shall be made
concurrently with the closing of such Permitted Acquisition and (B) Holdings
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or its Subsidiaries or (2) the merger (to the extent permitted in Section 7.04)
of the Person formed or acquired into the Borrower or its Subsidiaries in order
to consummate such Permitted Acquisition;

(vi) repurchases of Equity Interests of Holdings deemed to occur upon the
non-cash exercise of stock options and warrants; and

(f) so long as no Default under Section 8.01(a) or (f), and no Event of Default,
shall have occurred and be continuing, or would result therefrom, the Borrower
may make Restricted Payments to Holdings, the proceeds of which will be used to
pay the interest on the Holdco Notes and interest on any Permitted Refinancing
of the Holdco Notes;

(g) in addition to the foregoing Restricted Payments, and so long as (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (ii) the Administrative Agent shall have received a
certificate of the Chief Financial Officer of the Borrower as to the truth and
accuracy of conditions set forth in the preceding clause (i), the Borrower may
make additional Restricted Payments to Holdings, the proceeds of which may be
utilized by Holdings to make additional Restricted Payments, in an aggregate
amount not to exceed the sum of (A) (x) $25,000,000 minus (y) the aggregate of
all prepayments of Senior Subordinated Notes and Permitted Refinancings thereof
made pursuant to Section 7.14(a)(iv); plus (B) without duplication, an amount
equal to the product of (I) 0.50 multiplied by (II) the remainder of (x) the
Borrower’s Consolidated Net Income for the period (taken as one accounting
period) commencing with the fiscal quarter ending June 30, 2009 and ending on
the date of the Borrower’s most recently ended fiscal quarter for which
financial statements required to be delivered pursuant to Section 6.01(a) or
(b) are available at the time of such Restricted Payment (or, if Consolidated
Net Income for such period is negative, less 100% of such deficit) minus (y) the
product of the aggregate of all Restricted Payments made to Holdings pursuant to
Section 7.06(f) multiplied by 0.65; and

(h) from and after a Qualifying IPO, the Borrower may make the Restricted
Payments referred to in clauses (e)(iv), (e)(vi), (f) or (g).

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business reasonably related or
ancillary thereto.

 

107



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) transactions among Loan Parties, (b) on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
(c) the payment of fees and expenses in connection with the consummation of the
Transaction, (d) so long as no Event of Default shall have occurred and be
continuing under Section 8.01(f), the payment of fees to the Sponsor pursuant to
the Sponsor Management Agreement, (e) equity issuances by Holdings permitted
under Section 7.06, (f) loans and other transactions by Holdings and its
Subsidiaries to the extent permitted under this Article VII, (g) customary fees
may be paid to any directors of Holdings and reimbursement of reasonable
out-of-pocket costs of the directors of Holdings, (h) Holdings and its
Subsidiaries may enter into employment and severance arrangements with officers
and employees in the ordinary course of business and (i) Holdings and its
Subsidiaries may make payments pursuant to the tax sharing agreements among
Holdings and its Subsidiaries.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (a) of any Subsidiary of the Borrower to make Restricted Payments to
the Borrower or any Guarantor which is a Subsidiary of the Borrower or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (i) on the date hereof, (ii) at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (iii) representing Indebtedness of a Subsidiary of the Borrower
which is not a Loan Party which is permitted by Section 7.03, or (iv) in
connection with any Disposition permitted by Section 7.05, and (b) of the
Borrower or any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations or under the Loan Documents except for
(i) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
or (ii) customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.

7.11 Financial Covenants.

(a) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter of the Borrower set forth below to be greater than the ratio set forth
below opposite such period:

 

Fiscal Year   March 31   June 30   September 30   December 31 2009   —  
3.50 : 1.00   3.50 : 1.00   3.50 : 1.00 2010   3.50 : 1.00   3.50 : 1.00  
3.50 : 1.00   3.25 : 1.00 2011   3.25 : 1.00   3.25 : 1.00   3.25 : 1.00   3.00
: 1.00 2012   3.00 : 1.00   3.00 : 1.00   3.00 : 1.00   2.75 : 1.00 2013   2.75
: 1.00   2.75 : 1.00   2.75 : 1.00   2.75 : 1.00 2014   2.75 : 1.00   2.75 :
1.00   —   —

 

108



--------------------------------------------------------------------------------

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter of the Borrower as set forth below to be less than the ratio
set forth below opposite such fiscal quarter:

 

Fiscal Year   March 31   June 30   September 30   December 31 2009   —   —  
2.25 : 1.00   2.25 : 1.00 2010   2.25 : 1.00   2.50 : 1.00   2.50 : 1.00   2.50
: 1.00 2011   2.50 : 1.00   2.75 : 1.00   2.75 : 1.00   2.75 : 1.00 2012   2.75
: 1.00   2.75 : 1.00   2.75 : 1.00   2.75 : 1.00 2013   2.75 : 1.00   2.75 :
1.00   3.00 : 1.00   3.00 : 1.00 2014   3.00 : 1.00   3.00 : 1.00   —   —

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the Administrative Agent or the
Lenders.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) fiscal year.

7.14 Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any of
the Senior Subordinated Notes, the Holdco Notes, any Permitted Subordinated
Indebtedness and any Permitted Holdco Debt (collectively, “Junior Financing”),
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except (i) the refinancing of the Holdco Notes and
other Permitted Holdco Debt with the Net Cash Proceeds of any further incurrence
of Permitted Holdco Debt or Permitted Equity Issuance, in each case, to the
extent not required to prepay any Loans or Facility pursuant to Section 2.05(b),
(ii) the refinancing of the Senior Subordinated Notes and other Permitted
Subordinated Indebtedness with the Net Cash Proceeds of any further incurrence
of Permitted Subordinated Indebtedness, Permitted Holdco Debt or Permitted
Equity Issuance, in each case, to the extent not required to prepay any Loans or
Facility pursuant to Section 2.05(b), (iii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests), and
(iv) the prepayment of any Senior Subordinated Notes or Permitted Refinancing
thereof, in an aggregate amount not to exceed (x) $25,000,000 minus (y) the
aggregate of all Restricted Payments made pursuant to Section 7.06(g), to be
paid solely from that portion of the Excess Cash Flow which the Borrower Parties
are permitted to retain after making all required prepayments under
Section 2.05(b); or (b) amend, modify or change in any manner materially adverse
to the interests of the Administrative Agent or the Lenders any term or
condition of any Junior Financing Documentation.

 

109



--------------------------------------------------------------------------------

7.15 Equity Interests of the Borrower and Subsidiaries.

(a) (i) Permit the Borrower or any of its Subsidiaries to own directly or
indirectly less than 90% of the Equity Interests of any of the Domestic
Subsidiaries except as a result of or in connection with a dissolution, merger,
consolidation or Disposition of a Subsidiary permitted by Section 7.04, 7.05 or
an Investment in any Person permitted under Section 7.02;

(ii) Permit the Borrower or any of its Subsidiaries to own directly or
indirectly less than 90% of the Equity Interests of any of the Foreign
Subsidiaries except (A) to qualify directors where required by applicable Law or
to satisfy other requirements of applicable Law with respect to the ownership of
Equity Interests of Foreign Subsidiaries, (B) in the case of Trilogy Egg
Products Inc., a Canadian corporation, or (C) as a result of or in connection
with a dissolution, merger, consolidation or disposition of a Subsidiary
permitted by Section 7.04, 7.05 or an Investment in any Person permitted under
Section 7.02, or

(b) Create, incur, assume or suffer to exist any Lien on any Equity Interests of
the Borrower (other than non-consensual Liens arising solely by operation of
law).

7.16 Holding Company.

(a) In the case of Holdings, (i) conduct, transact or otherwise engage in any
business or operations other than those incidental to its ownership of the
Equity Interests of the Borrower, the performance of the Loan Documents and any
transactions that Holdings is permitted to enter into or consummate under this
Article VII or (ii) incur any Indebtedness other than Indebtedness permitted
pursuant to Section 7.03(c); or

(b) Other than in connection with a Qualifying IPO, permit the Borrower to be a
Subsidiary that is not wholly owned by Holdings.

7.17 Designated Senior Debt. Designate any other Indebtedness of the Borrower or
any of its Subsidiaries as “Designated Senior Debt” (or any comparable term)
under, and as defined in, the Senior Subordinated Notes Indenture or any other
applicable Junior Financing Documentation.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, any L/C Obligation or any fee due hereunder,
or any other amount payable hereunder or with respect to any other Loan
Document; or

 

110



--------------------------------------------------------------------------------

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05 (solely with
respect to Holdings and the Borrower) or 6.11 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate principal amount of more than the Threshold Amount, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

 

111



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Subsidiary a final
judgment or order for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer, which is
rated at least “A” by A.M. Best Company, has been notified of such judgment or
order and does not deny coverage) and there is a period of sixty (60)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 7.04 or 7.05) or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies that it has any or further liability or obligation
under any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Aggregate Commitments), or purports to revoke
or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected first priority lien
on and security interest in the Collateral covered thereby, subject to Liens
permitted under Section 7.01; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Designated
Senior Debt” (or any comparable term) or “Senior Debt” (or any comparable term)
under, and as defined in, the Senior Subordinated Notes Indenture and any other
applicable Junior Financing Documentation or (ii) the subordination provisions
set forth in the Senior Subordinated Notes Indenture (or comparable provisions
in any other Junior Financing Documentation) shall, in whole or in part, cease
to be effective or cease to be legally valid, binding and enforceable against
the holders of the Senior Subordinated Notes or any other Junior Financing, if
applicable.

 

112



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the L/C Issuers and the Lenders all rights and
remedies available to it, the L/C Issuers and the Lenders under the Loan
Documents, under the Senior Subordinated Notes Indenture (including, without
limitation, the rights and remedies available to holders of “Senior Debt” (as
defined therein) under Article 10 thereof) and under any Permitted Refinancing
thereof, and/or under applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees)

 

113



--------------------------------------------------------------------------------

payable to the Lenders and the L/C Issuers (including Attorney Costs payable
under Section 10.05 and amounts payable under Article III), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and the Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of each L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

114



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article IX and in the definition of “Agent-Related Person” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, a Swing
Line Lender (if applicable), an L/C Issuer (if applicable), a potential Cash
Management Bank and a potential Hedge Bank) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including, without limitation, Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

 

115



--------------------------------------------------------------------------------

9.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

116



--------------------------------------------------------------------------------

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

9.07 Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions

 

117



--------------------------------------------------------------------------------

of the Required Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 9.07; provided, further, that to
the extent any L/C Issuer is entitled to indemnification under this Section 9.07
solely in its capacity and role as L/C Issuer, only the Revolving Credit Lenders
shall be required to indemnify such L/C Issuer in accordance with this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

9.08 Agents in their Individual Capacities. Bank of America and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though Bank of America were not the
Administrative Agent or an L/C Issuer hereunder and without notice to or consent
of the Lenders. The Lenders acknowledge that, pursuant to such activities, Bank
of America or its Affiliates may receive information regarding any Loan Party or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America shall have the
same rights and powers under this Agreement as any other Lender and may exercise
such rights and powers as though it were not the Administrative Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity.

9.09 Successor Agents. (a) The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Section 8.01(f) (which consent
of the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article IX and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative

 

118



--------------------------------------------------------------------------------

Agent under this Agreement. If no successor agent has accepted appointment as
the Administrative Agent by the date which is thirty (30) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.09 shall also constitute its resignation as an L/C Issuer and as Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and

 

119



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11 Collateral and Guaranty Matters. Each of the Lenders (including in their
capacity as potential Hedge Banks and potential Cash Management Banks) and each
L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations not yet accrued and payable) and the expiration or termination of
all Letters of Credit, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 10.01, if approved, authorized or ratified in
writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11.

 

120



--------------------------------------------------------------------------------

9.12 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

9.13 Other Agents; Arranger and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent”, “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders or other Persons so identified shall have or be deemed to
have any fiduciary relationship with any Lender. Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

9.14 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such

 

121



--------------------------------------------------------------------------------

rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Administrative Agent shall run to and be
enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 9.07 (obligating the Borrower to pay the Administrative Agent’s expenses
and to indemnify the Administrative Agent) that refer to the Administrative
Agent shall inure to the benefit of such Supplemental Administrative Agent and
all references therein to the Administrative Agent shall be deemed to be
references to the Administrative Agent and/or such Supplemental Administrative
Agent, as the context may require.

(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for any payment of principal or interest under
Section 2.07 or 2.08 without the written consent of each Lender directly
affected thereby, it being understood that the waiver of any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01)

 

122



--------------------------------------------------------------------------------

any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby, it being
understood that any change to the definition of Leverage Ratio or in the
component definitions thereof shall not constitute a reduction in the rate;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(d) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans between the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under such Facilities without the written consent of Lenders having more
than 50% of the Aggregate Credit Exposures then in effect within each of the
following classes of Commitments, Loans and other Credit Extensions: (i) the
class consisting of the Revolving Credit Commitment combined on an aggregate
basis, and (ii) the class consisting of the Term Commitment combined on an
aggregate basis;

(e) change (i) any provision of this Section 10.01, Section 2.06(c) or the
definition of “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder (other
than the definitions specified in clause (ii) of this Section 10.01(e)), without
the written consent of each Lender, or (ii) the definition of “Required
Revolving Lenders,” without the written consent of each Lender under the
Revolving Credit Facility;

(f) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(g) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the value of the Guaranty, without the
written consent of each Lender; or

(h) amend the definition of “Change of Control” set forth in Section 1.01,
permit or authorize in advance any Change of Control or waive any Event of
Default under Section 8.01(k), without the written consent of Lenders having not
less than 75% of all Aggregate Credit Exposures then in effect with respect to
all Commitments, Loans and other Credit Extensions under the Facilities;

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders

 

123



--------------------------------------------------------------------------------

required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; and (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender (it being understood that any Commitments or
Loans held or deemed held by any Defaulting Lender shall be excluded for a vote
of the Lenders hereunder requiring any consent of the Lenders).

10.02 Notices; Effectiveness; Electronic Communications.

(a) General. Unless otherwise expressly provide herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

124



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, any
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender,
any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, each L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side

 

125



--------------------------------------------------------------------------------

Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders

 

126



--------------------------------------------------------------------------------

10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Shearman & Sterling LLP, and (b) to pay
or reimburse the Administrative Agent and each Lender for all reasonable costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs of counsel
to the Administrative Agent). The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by any Agent.
All amounts due under this Section 10.04 shall be paid within twenty
(20) Business Days after invoiced or demand therefor. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent or any Lender, in its sole discretion.

10.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender, each L/C Issuer and their
respective Affiliates, directors, officers, employees, counsel, agents and, in
the case of any funds, trustees and advisors and attorneys-in-fact (collectively
the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs (which shall be limited to
one (1) counsel to the Administrative Agent and the Lenders, unless (x) the
interests of the Administrative Agent and the Lenders are sufficiently
divergent, in which case one (1) additional counsel may be appointed, and (y) if
the interests of any Lender or group of Lenders (other than all of the Lenders)
are distinctly or disproportionately affected, one (1) additional counsel for
such Lender or group of Lenders)) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the

 

127



--------------------------------------------------------------------------------

“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
breach of the Loan Documents by such Indemnitee. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 10.05 shall be payable within twenty (20) Business Days after demand
therefor. The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent, to any L/C Issuer or any Lender, or any Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(d), (iii) by
way of pledge or

 

128



--------------------------------------------------------------------------------

assignment of a security interest subject to the restrictions of
Section 10.07(f) or (iv) to an SPC in accordance with the provisions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided, that (i) except (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
under any Facility and the Loans at the time owing to it under such Facility or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, no minimum amount shall need be
assigned, and (B) in any case not described in clause (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the outstanding principal balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default in respect of Section 8.01(a) or
(f) has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed) provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (x) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (y) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis; (iii) no consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default in respect of Section 8.01(a) or (f) has occurred and is continuing at
the time of such assignment or (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund; (B) the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term Commitment or Revolving Credit Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable Facility, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (2) any Term Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; (C) the consent of each
L/C Issuer (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the

 

129



--------------------------------------------------------------------------------

assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding); and (D) the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility; (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500
(except, (x) in the case of contemporaneous assignments by any Lender to one or
more Approved Funds, only a single processing and recording fee shall be payable
for such assignments and (y) the Administrative Agent, in its sole discretion,
may elect to waive such processing and recording fee in the case of any
assignment); and (v) the assigning Lender shall deliver any Notes evidencing
such Loans to the Borrower or the Administrative Agent. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to Section 10.07(c),
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal

 

130



--------------------------------------------------------------------------------

solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to Section 10.07(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided, such Participant agrees to be subject to Section 2.13
as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b)(ii). Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01 or 3.04), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date

 

131



--------------------------------------------------------------------------------

that is one year and one day after the payment in full of all outstanding
commercial paper or other senior debt of any SPC, it will not, other than in
respect of matters unrelated to this Agreement or the transactions contemplated
hereby, institute against, or join any other Person in instituting against, such
SPC any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitments and Loans pursuant to
Section 10.07(b), Bank of America may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30)
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (B) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

132



--------------------------------------------------------------------------------

10.08 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement; (g) with
the consent of the Borrower; (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08; (i) to any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; or (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender). In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from any Loan Party
or any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof
relating to any Loan Party or its business, other than any such information that
is publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided, that,
in the case of information received from a Loan Party after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.08 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (i) the Information may include material non-public information concerning
the Borrower, Holdings or a Subsidiary of either, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.09 Setoff. In addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by Law, to set off and apply any and all deposits

 

133



--------------------------------------------------------------------------------

(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent and such
Lender may have. Notwithstanding anything herein or in any other Loan Document
to the contrary, in no event shall the assets of any Foreign Subsidiary
constitute security, or shall the proceeds of such assets be available for,
payment of the Obligations of the Borrower or any Domestic Subsidiary, it being
understood that (a) the Equity Interests of any Foreign Subsidiary does not
constitute such an asset and (b) the provisions hereof shall not limit, reduce
or otherwise diminish in any respect the Borrower’s obligations to make any
mandatory prepayment pursuant to Section 2.05(b)(ii).

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.11 Counterparts. This Agreement and each other Loan Document may be executed
in one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided, that the failure to request or deliver the same
shall not limit the effectiveness of any document or signature delivered by
telecopier or other electronic transmission.

10.12 Integration; Effectiveness. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof (including, without limitation,
the Existing Credit Agreement). In the

 

134



--------------------------------------------------------------------------------

event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided,
that the inclusion of supplemental rights or remedies in favor of the Agents or
the Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

10.15 Tax Forms.

(a) (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall
deliver to the Borrower and the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed, properly completed copies of either IRS
Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, United States withholding
tax on all payments to be made to such Foreign Lender by the Borrower or any
other Loan Party pursuant to this Agreement or any other Loan Document) or IRS
Form W-8ECI or any successor thereto (relating to all payments to be made to
such Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or such other evidence reasonably
satisfactory to the Borrower and the Administrative Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, United States
withholding tax, including any exemption pursuant to Section 881(c) of the Code,
and in the case of a Foreign Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the
Borrower and the Administrative Agent that such Foreign Lender is not (i) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii) a 10-percent
shareholder within the meaning of Section 871(h)(3)(B) of the Code, and (iii) a
controlled foreign corporation related to the Borrower with the meaning of
Section 864(d) of the Code.

 

135



--------------------------------------------------------------------------------

Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or more of such forms or certificates (or
such successor forms or certificates as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Borrower and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Borrower
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

(iii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender with respect to
any Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an IRS Form
W-8IMY pursuant to this Section 10.15(a), (B) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (C) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided, that if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no

 

136



--------------------------------------------------------------------------------

longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.

(c) If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Foreign Lender or U.S. Lender (other than Taxes or Other Taxes for which the
Borrower is responsible under Section 3.01), such Foreign Lender or U.S. Lender
shall indemnify the Borrower and the Administrative Agent therefor, including
all penalties and interest, and costs and expenses (including Attorney Costs) of
the Borrower and the Administrative Agent. The obligation of the Foreign Lenders
or U.S. Lenders, severally, under this Section 10.15 shall survive the
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and the resignation of the Administrative Agent.

10.16 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.

 

137



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.18 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower and the Administrative Agent shall have been
notified by each Lender, Swing Line Lender and L/C Issuer that each such Lender,
Swing Line Lender and L/C Issuer has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Agent and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.

 

138



--------------------------------------------------------------------------------

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates, that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative Agent
and the Arranger are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Subsidiaries, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor the Arranger has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests to the Borrower, Holdings or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrower and Holdings hereby waives and releases any claims that it may
have against the Administrative Agent and the Arranges with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.20 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.21 USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the

 

139



--------------------------------------------------------------------------------

PATRIOT Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

140



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed as of the date first above written.

 

MICHAEL FOODS, INC. By:  

 

Name:   Mark W. Westphal Title:   Chief Financial Officer & Senior Vice
President M-FOODS HOLDINGS, INC. By:  

 

Name:   Mark W. Westphal Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[                                       
     •                                             ], as a Lender

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[SCHEDULES CIRCULATED SEPARATELY]